 266DECISIONS OF NATIONALJ.P.Stevens&Co., Inc.andIndustrialUnionDepartment,AFL-CIO. Cases 11-CA-2697,2711,2813,2807,2818,2819,2820,2824,2836,2837, 2841, 2849, 2867, 2877, 2878, 2843, 2880,2888,2894, 2895, 2923, 2949, 3006, and11-RC-2136August 31, 1967DECISION,ORDER,AND DIRECTION OFTHIRDELECTIONOn January 31, 1967, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal of these allegations.He further found that certain of the Union's objec-tions to the second election in Case I1-RC-2136should be sustained, and recommended that theelection be set aside. Thereafter, the Respondent,the General Counsel, and the Charging Party filedexceptions to the Trial Examiner's Decision andsupporting briefs.'The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the follow-ing additions2 and modifications .3A. 8(a)(3) and (4)We affirm the Trial Examiner with respect to the13 employees he found were discharged in violationof the Act. We also find, contrary to the Trial Ex-aminer, that Maurine Hedgepeth was discharged inviolation of Section 8(a)(3) and (4) of the Act andthat David S. Beam was discharged in violation ofSection 8(a)(3) of the Act.1.Maurine HedgepethHedgepeth worked asamagazinefiller and aweaver from 1955 until August 29, 1964.'The Charging Party's request for oral argument is hereby denied asthe record, the exceptions, and the briefs adequately present the issuesand the positions of the parties2 [The Board's page and line references to the Trial Examiner's slipDecision have been changed to section references in the printed Deci-sion.][Certain inadvertent errors and omissions in the Trial Examiner's Deci-sion have been corrected by the addition, in brackets, of the correctionsLABOR RELATIONS BOARDHer work record reveals a number ofinstanceswhere she took a leave of absence or was laid offbut later returned to work. Thus, in 1958,Hedgepeth went on a 6-month leave of absence toundergo an operation. When she recovered and ap-plied for work, she was given back the job she hadbefore her leave of absence. Again, in 1960,Hedgepeth was forced to quit her job asa magazinefiller because of an illness.But, inFebruary 1961,after talking to Fuller, the Rosemary plant superin-tendent, and Wood, the personnel manager, she wasoffered and accepted a job as a weaver in RosemaryNo. 2 under the supervision of Charlie Draughn.After working for a period of time, Hedgepeth anda number of the other weavers were laid off byDraughn because of lack of work. In June 1961,however, Hedgepeth was offered a job by Dickens,personnel manager at Roanoke Mill No. 1, as aweaver. Before she could report for work, she hada miscarriage and was hospitalized. While she wasconvalescing, Dickens asked Hedgepeth's motherto inquire whether Hedgepeth could return to work.Hedgepeth was instructed to contact Wood whenshe was ready to return. This she did in July 1961,and was put back to work at Rosemary as a weaveron the third shift under the supervision of WilliamJohnson.On August 12, 1963, Hedgepeth gave a Boardagent an affidavit stating that Johnson had inter-rogated her about her union activity and that John-son and Walter P. King, weaveroom overseer, en-gaged in surveillance of union literature distribu-tions. In affidavits submittedin connectionwith theinjunction proceeding in the first round ofJ.P.Stevenscases in North Carolina (Civil Action No.868), both Johnson and King stated that they hadseenHedgepeth's affidavit. On August 19, 1964,Hedgepeth appeared as a witness for the GeneralCounsel inJ.P. Stevens 14and testified aboutJohnson's interrogation and the surveillance byKing and Johnson.Ten days later, on August 29, 1964, Hedgepethtook a leave of absence to have a baby. At the timeof her leave of absence, her supervisors wereDraughn and Walter P. King. The application forleave of absence, approved by King, states: "Mau-rine going out for pregnancy.... Report back towork Feb. 15, 1965."AboutDecember 20,while stillon leave,Hedgepeth returned to the plant to get her Christ-mas present and spoke to King about returning towork. According to King, Hedgepeth told him "sheneeded the work and she wanted to go back toimmediately following the appropriate words or phrases 13On TXDSection B, 16, next to last paragraph, the TrialExaminer re-lates an incident that occurred in the courtroom involving an employeewho became ill during the course of the hearing As there is no testimonyin the record with respect to this incident and as it is not material to thedisposition of these cases,we do not rely on it4 J P Stevens& Co, Inc,157 NLRB 869, enfd as modified 380 F 2d292 (C A. 2)167 NLRB No. 37 J. P. STEVENS & CO.work." King testified that he "probably agreed withher...." But when Hedgepeth did apply for a jobin early January, King refused to give her one. Ac-cording to King, this was because he had all theweavers he could use; he was "filled up." On Janu-ary 2, King filled out a "termination of employment"form for Hedgepeth, which stated,inter alia,"I didnot have anything for her [Hedgepeth] to do." Onthe same day, the Respondent forwarded to theNorth Carolina Employment Security Commissiona "separation notice" on Hedgepeth required byNorthCarolina law.The reason given forHedgepeth's separation from employment was "nowork available" and the explanation given by theRespondent was "On leave of absence due topregnancy to 3 months after delivery. Returned towork 1.2.65 but there is no work available."After King refused to reemploy her, Hedgepethapplied for work at the personnel office on six dif-ferent occasions, but each time she was told therewas no work available. During this same period oftime, Hedgepeth was seen distributing union litera-ture by Dickens, personnel manager. When sheasked Dickens for a job, he told her no work wasavailable.However, when the General Counselsought to subpena the employment records of theRespondent to determine if any weavers had beenhired during the time Hedgepeth was seeking em-ployment, counsel for the Respondent concededthat weavers had been hired during that period.In dismissing the complaint with respect toHedgepeth, the Trial Examiner relied upon theRespondent's defense raised for the first time at thehearing that Hedgepeth was a poor worker and thatshe was in effect discharged when she was refusedreemployment towards the end of her leave ofabsence in January.5 We do not agree. We note thattheTrialExaminer found that the record ofHedgepeth's employment "reveals demotions ...and questionable production." There is no evidencein the record to support these findings. To the con-trary, the record shows that Hedgepeth's produc-tion on the third shift was usually higher than thatof the weavers working on her set of looms on thefirstand second shifts.And, far from beingdemoted, Hedgepeth was promoted by the Respond-ent from magazine filler to weaver.TheRespondent'switnessesJohnson andDraughn testified that Hedgepeth was frequentlyoff the job, stayed out without sending word, andwas a poor inspector. Yet, despite this purportedwork record, on each occasion that Hedgepeth waslaid off or took a leave of absence, prior to the last,the Respondent was eager to hire her back. Thus,in 1961, after having worked under Draughn's su-pervision and after a short layoff, Hedgepeth wascalled by Dickens, the personnel manager, whowanted to rehire her immediately.5 In its answer to the complaint, the Respondent denied that it haddischarged Hedgepeth267The Respondent also offered three personnel ac-tion reports relating to the derelictions testified toby Draughn and Johnson. We find it significant thattwo of these warnings were written after Hedgepethhad given an affidavit to the Board relating to al-legedly unlawful conduct on the part of her super-visors - an affidavit seen by these very supervisors.Furthermore, one of these personnel action reportswas given to her 15 months before she went on herfinal leave of absence in August 1964, another waswritten more than 8 months before her leave, andthe last more than 3 months before she left. Therecord does not show that her work record after thislastwritten warning would warrant Respondent'srefusal to continue her in its employ. Indeed, on hertermination paper, King listed Hedgepeth's qualityof work and attendance as "fair," and did not checkthe space for "poor." And, the Respondent not onlyfailed to indicate to Hedgepeth that she was notbeing reemployed because of her poor work per-formance, but also wrote to the North Carolina Em-ployment Security Commission that she wasrefused reemployment for lack of work. At no timeduring the months Hedgepeth was seeking reem-ployment at the personnel office did the Respond-ent notify the commission that Hedgepeth wasbeing refused reemployment because she was apoor worker.In view of (1) the Respondent's willingness totolerateHedgepeth's allegedly less than perfectwork over a period of years, probably because shewas a good producer, and (2) the Respondent'sposition until the hearing that Hedgepeth was laidoff because of lack of work, we find that theRespondent's defense that Hedgepeth was a poorworker is merely a makeweight entirely lacking inmerit.The record shows that Hedgepeth gave extensivetestimony damaging to the Respondent at a hearinginJ. P. Stevens 16only 9 days before her leave ofabsence was to begin in August 1964. Like theTrial Examiner, we note that the Respondent "didnot precipitously discharge her, but effected the ter-mination ... as a development of the leave she in-itiated."Unlike the Trial Examiner, we find thatwhereas before Hedgepeth testified the Respondentwas always willing to reemploy her after a leave ofabsence, after she testified the Respondent wasdetermined to get rid of her for unlawful reasonsand found her impending leave of absence an easyexpedient to that end. We conclude that Hedgepethwas refused reemployment on and after January 2,1965, in violation of Section 8(a)(3) and (4) of theAct.2.David S. BeamBeam worked as a slasher tender for 23 years, thelast of these for the Respondent.6 J P Stevens and Co, Inc,157 NLRB 869 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeam had never received a personnel action re-portuntilFebruary 1, 1965,when Jenkins,weaveroom overseer, wrote him up for leaving hisjob too often. Two days later, on February 3, hereceived another written warning from Jenkins, thistime for using a wrong beam in the slasher.On March 8, 1965, Beam attended a union meet-ing, the first time Beam engaged in union activity.At the meeting Beam agreed to be an observer forthe Union at the coming election. On the evening ofMarch 8 his name was submitted to the Respondentas a unionobserver, thereby providing the Respond-ent for the first time with knowledge of Beam'sunion sympathy. Beam was unable to serve at theelection, however, because of a toothache.Beam was discharged on April 1, 1965, by Jen-kins.According to the Trial Examiner, the reasonfor Beam's discharge was that he was "negligent"in the "production of a bad beam" made by him onMarch 5. The record does not support this finding.Thus,Beam'sdischarge report shows, and Jenkinstestified, that the Respondent was primarily con-cerned that Beam had erroneously told the slashertender on the succeeding second shift to pull off thebad warp and put it into storage, and not that Beamwas negligent in the production of the bad warp it-self.According to the discharge slip, Beam had "noauthority to tell anyone to put any warp into waste[storage?]unlessinstructed to do so by [Jenkins]....Beam testified that he had been unable totake off the warp because it had been completedjust at the end of his shift. He, therefore, askedThomason, the second shift foreman, or Miles, theslasher tender on the second shift, in Thomason'spresence, to take off the bad yardage. Miles cor-roborated Beam on this point, but Thomason de-nied he was present. The Trial Examiner did notresolve this conflict in the testimony.Miles testified that after he had pulled off an arm-ful of the selvage he was instructed by Thomason tocarry it to storage. In the storage room Milesmarked the beam "bad" with chalk. He testifiedthat bad beams are frequently handled in this way.Miles' testimony on Thomason's instructions andon the procedures he followed was not contradictedby Thomason. We find that the procedure followedwith respect to this particular warp, if at all a devia-tion from the established mode, certainly was not soserious a one as to warrantBeam'sdischarge, anemployee for 15 years.Even assuming that the Trial Examiner is correctin holding that the method employed in disposing ofthe bad beam "makes little difference in the light ofthe admitted fact that the bad beam was produced,"we find nothing in the record to support the TrialExaminer's assumption that the production of a badbeam was considered by the Respondent asgrounds for discharge. To the contrary, the recordshows that bad beams are an everyday occurrenceand that although employees may be warned formaking too much waste no one is discharged for thisreason. Indeed, Jenkins testified that bad beamsmay be produced where the selvage is so soft thatthey cannot be woven at all.The Trial Examiner also found that Beam'snegligence in producing the bad warp "was of thenature of the job failures about which he had beenwarned 2 months previously." As indicated above,the first personnel action reportBeamreceived wasfor leaving his job. We note that the Respondent didnot claim that the bad warp made by Beam onMarch 5 resulted from his leaving the job. Thus,contrary to the Trial Examiner's findings, the firstwritten warning deals with a matter largely unre-lated to that for which Beam was allegedlydischarged.A most significant circumstance in this case is thetiming of the discharge. The bad beam wasproduced on March 5 but Beam was not dischargeduntilApril 1. The planning departmentruns an in-ventory of the storage room every day and Jenkinsalso checks the beams daily. The Respondent hasoffered no explanation of why it waited until April1, nearly 4 weeks after the bad warp was produced,to dischargeBeam.We can only conclude that su-pervision knew of the bad beam on March 5, but,because the production and storage of bad beamsare ordinary occurrences not warranting discharge,no action was taken againstBeam.Then, on March8, the Respondent learned ofBeam's union activity.The bad warp was "rediscovered" by an employeeon April 1 and brought to Jenkins' attention. Themost reasonable explanation is that, having learnedin the interim of Beam's union activity, Jenkins im-mediately seized upon the bad warp as a pretext fordischarging Beam. Accordingly, we conclude thatBeam was discharged for his union activity in viola-tion of Section 8(a)(3) of the Act.B.MiscellaneousWe also modify the Trial Examiner's Decision inthe following respects:In concluding that James Griggs was deniedovertime for discriminatory reasons after January25, 1966, the Trial Examiner did not discuss thetestimony of Supervisors Stamps and Cox that theyhad offered Griggs overtime but that he had refusedit.We note that Stamps testified as to only one oc-casion in January 1966, when he had offered Griggsovertime.After January, Stamps was no longerGriggs' supervisor. Cox testified with respect totwo occasions when he had offered Griggs overtimeand Griggs refused. One of these offers of overtime,however, involved overhauling work, which Griggs,as a fixer, did not ordinarily do. The other offer in-volved doing the work of a fixer who had overslept,and which might have kept Griggs working for onlya few minutes and not an entire shift. Griggstestified that prior to the time the Respondentlearned of his support of the Union he had some-times turned down overtime work but that the J. P. STEVENS & CO.269Respondent thereafter continued to offer him agreat deal of overtime work which he had accepted.This practice stopped after January 25, 1966, whena union leaflet with Griggs' picture on it was dis-tributed to the employees. On the entire record, wefind that, assuming that the Respondent offeredGriggs overtime after January 25 and Griggs re-jected it, this did not constitute a continuing refusalon Griggs' part that would justify the Respondent'sfailure to offer him overtime on the same basis asbefore his union activity was known to the Respond-ent.Accordingly,we agree with the Trial Ex-aminer that the Respondent denied Griggs overtimefor discriminatory reasons in violation of Section8(a)(3) of the Act.In discussing the discharge of Richard Evans, theTrial Examiner states that Supervisor "Gorman be-lieved he [Evans] was able to perform his workbecause he did it much of the time without com-plaint."Gorman testified that Evans complainedconstantly.However, we find that this oversightdoes not detract from the Trial Examiner's conclu-sion that the Respondent was justified in assumingthat Evans had recovered from his back ailment for,despitehis complaints, Evans continued to do theheavy work assigned to him for a significant periodof time. Accordingly, we agree with the Trial Ex-aminer that the complaint with respect to Evansshould be dismissed.In discussing the statements made by SupervisorGeorge Pepper to employee Michael Hester (TXD,sec. E, (g)), the Trial Examiner did not mention thatwhen Pepper asked Hester if he had any union visi-tors, Pepper added that the Union had "been to seesome of our boys [employees] and talked to them."We make this addition, and agree with the Trial Ex-aminer that Pepper's statements violated Section8(a)(1) of the Act.7THE REMEDYThe Trial Examiner stated that (sec. A, para-graphs 6 and 7):... I have the inescapable but independentlyreached conviction, . . . from having heard in-numerable witnesses at the trial and havingcarefully digested and reviewed their testimonyfrom the typewritten transcript, that many ofthe witnesses called by Respondent testified asthey did pursuant to a policy, made at a higherlevel of management than theirs, to defeat thisUnion's organizational effort at the cost, ifnecessary, of committing unfair labor practicesand then denying the unlawful acts in theprocess.[S]omething in the nature of a crusade seemsto develop in which means toward the end, thatwould be wholly rejected by the individual ifthe affair were entirely his own, are not onlyaccepted and utilized but assume certainaspects of virtue in that the actors seek to over-come a common enemy, an evil that here takeson the form and name of unionism. And soeither believing or rationalizing that their posi-tion is just, they engage in the common error offighting real or pretended "evil" with evil.These observations, taken together with therecord of extensive and flagrant unfair practices inJ.P. Stevens 1,8 in J. P. Stevens11,9 and in thisproceeding, lend further support to our conviction,stated inJ.P. Stevens II,that "the conventionalremedies would not be adequate to disabuse the em-ployees of_the effects of the Respondent's flagrantconduct...." Accordingly, we shall adopt the TrialExaminer's Recommended Order, which is basedupon our Order inJ. P. Stevens 1,with the modifi-cations noted below.10The Charging Party has also requested for thefirst time that the Respondent be required to takethe following action: (1) give the Union access fora 1-year period to the employees parking lots for thepurpose of distributing literature; and (2) grant theUnion an opportunity to reply under similar circum-stances to any antiunion speech the Respondentmay give to its employees assembled on companytime and premises during a 1-year period.We note first that the record does not show wherethese parking lots are and whether the presence ofunion organizers there would substantially impedethe Respondent's operations. Nor does the recordshow whether the Respondent has made speechesto the employees, or the content and length of thesespeeches, if made. The record does indicate that in'We do not rely on the Trial Examiner's finding (TXD, sec E, (h)) thatSupervisor Gero's warning to employee Garrett violated Sec 8(a)(1) as itappears that Gero's references to Garrett's union discussions with Sim-mons may have related only to working time8J P Stevens and Co, Inc,157 NLRB 869.s J P Stevens and Co , Inc,163 NLRB No 2410The United States Court of Appeals for the Second Circuit recentlyenforced the Board's Order inJ P Stevens I,with certain modifications.Specifically, the court provided that the "Notice to Employees" be readonly in the plants where the unfair labor practices occurred and that theRespondent have the option of having the notice read by Board repre-sentatives or its own officials The court also refused to enforce that partof the Board's Order giving the Union access to the Respondent's bulletinboards See JP Stevens & Co , Inc , v N L RB , 380 F 2d 292 We havemodified the Recommended Order in this proceeding to conform it to thecourt's decision insofar as it provides for reading of the notice by either aBoard agent or company official In JP Stevens 11we are asking thecourt of appeals to reconsider its refusal to require the Respondent to givethe Union access to its bulletin boards Accordingly, we are adopting theTrial Examiner's recommendation for such accessIn his Decision, the Trial Examiner found that the Respondent con-tinued to post a notice in its plants informing employeesthat if "the unionwere to get in here it would not work to your benefit but, in the longrun would itself operate to your seriousharm."Citing our earlier J PStevensI decision, the Trial Examiner found that the posting of such anotice violates Sec 8(a)(1) of the Act (SeeJ P Stevens & Co , Inc vN L R B , supra,where the court specifically approvedtheBoard'sfinding that this notice violated the Act) Accordingly, we have added aprovision to our Order requiring the Respondent to cease and desistposting thecoercive noticeand mailingit to employees 270DECISIONSOF NATIONALLABOR RELATIONS BOARDsome cases the Union has been able to distributeliterature to employees in their automobiles, ap-parently outside the plant gates. Furthermore, in J.P. Stevens IIwe ordered the Respondent to makeavailable to the Union the names and addresses ofthe employees so that they could be contacted out-side the plant. In these circumstances, we shalldeny the Charging Party's request for access to theparking lots and for time to reply to antiunionspeeches. t t For the reasons stated in our earlierdecisions iiiJ. P. StevensI andJ. P. Stevens II,wealso deny the Charging Party's request for a bar-gaining order.CONCLUSIONS OF LAW1.TextileWorkersUnionofAmerica,AFL-CIO,is a labor organization within the mean-ing of Section2(5) of the Act.2.Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.3.By discriminating in regard to the hire ortenure of employment or any term or condition ofemployment of those employees whose names ap-pear in the attached Appendix,thereby discourag-ingmembership in the above-named Union, theRespondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(a)(3) of the Act.4.By discharging the employees whose namesappear in the attached Appendix because they gavetestimony under theAct, theRespondent violatedSection 8(a)(4) of the Act.5.By engaging in interference, restraint, andcoercion,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.6.Respondent did not violatethe Act by dis-criminating with respect to the hire and tenure ofemployment of Danny Allison,J.B. Wilson, DorisWaldrop,Richard Evans, William Ray Hawthorne,Thomas O.Simpson,and CoyMcAlexander.7.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, J. P. Stevens and Co., Inc., Greenville, SouthCarolina, and Roanoke Rapids, North Carolina, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, forcing the termination of,refusingovertimework to, or otherwise dis-criminating against employees in regard to hire ortenure of employment or any term or condition ofemployment in order to discourage membership inTextile Workers Union of America, AFL-CIO, orany other labor organization.(b)Dischargingorotherwisediscriminatingagainst employees for giving testimony under theAct.(c)Engaging in surveillance of employees' ac-tivity in respect to union organization or giving theimpression thereof.(d) Interrogating any employee concerning suchunionactivity by him or other employees in amanner constituting a violation of Section 8(a)(1) ofthe Act.(e)Threatening its employees with discharge orother reprisals if they become or remain membersof the Union or give anyassistanceor supprt to it.(f)Altering its working conditions for the pur-pose of defeating the organizational efforts of itsemployees or of Textile Workers Union of Amer-ica, AFL-CIO, or the efforts of any other labor or-ganization of its employees.(g)Intimidating, coercing, encouraging, and of-fering to assist employees in withdrawing from theUnion.(h) Instructing employees to watch for and re-port to the Respondent the union activities of otheremployees.(i)Requiring its employees to remove andprohibiting its employees from wearing union insig-nia.(j)Posting or sending to its employees threaten-ing notices relating to the Union or union activity.(k) In any other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assist TextileWorkersUnion of America,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of theirown choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining ormutual aid or protection, and to refrain from any orall such activities.2.Take the following affirmative action whichthe Board finds will effectuate the policies of -theAct:(a)Offer to the employees, whose names appearin the attached Appendix, reinstatement to theirformer positions or to substantially equivalent posi-tions, without prejudice to their seniority and otherrights and privileges previously enjoyed; and makeeach such employee whole for any loss of pay hemay have suffered by reason of the Respondent'sdiscrimination against him, in the manner describedin "The Remedy" section of the Trial Examiner'sDecision.' IThe Charging Partyhas also requestedthatthe Boarddirect that fora 5-year periodany Board electionconducted at any of theRespondent'splants be conductedoff the companypremises if requestedby the labororganization involvedWe believe that the procedures involved in runningelections are best left in the discretion of the Regional Director Ac-cordingly, we deny the Charging Party's request J. P. STEVENS & CO.(b)Offer to Calvin James and James EdwardGriggs overtime work in accordance with the prac-ticeof offering these employees overtime workprior to the date it was first discriminatorilywithheld from each of them; and offer to CalvinJames the position of loom fixer or a substantiallyequivalent position without prejudice to his seniori-ty and other rights and privileges in connection withthis position; and make each such employee wholefor loss of overtime pay during the period of timeovertime work was discriminatorily withheld fromeach of them; and, as to Calvin James, for the lossof pay he suffered by reason of the discriminatoryfailure to promote him to the job of loom fixer or anequivalent position; with interest as provided in"The Remedy" section.(c)Pay to Robert Hamblin a sum of moneyequal to the wages he lost by reason of his dis-criminatory demotion, for the period beginning withthe demotion to the time he was reinstated in the jobfrom which he had been demoted, with interestthereon as provided in "The Remedy" section.(d)Notify the employees named in the Appen-dix if presently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Trainingand Service Act, as amended, after discharge fromthe Armed Forces.(e)Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security pay-ment records, timecards, personnel records and re-ports, and all other records necessary to analyze theamount of backpay due and the rights of employ-ment under the terms of this Order.(f)Inform employees of their rights under theAct and assure them that Respondent will not en-gage in the conduct which it is ordered herein tocease and desist, and that Respondent will complywith the affirmative requirements of this Order bymailinga copy of the attached notice12 marked"Appendix"13 to each employee, and by posting co-pies at all of Respondent's plants located in theStates of North Carolina and South Carolina, for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any material.(g)Convene during working time, by depart-mentsand by shifts, all its employees in the plantswhere unfair labor practices have occurred andeither a responsible official of the Respondent, atdepartmental supervisor level or above, or a Boardagent, shall read to department employees the con-tends of the attachedAppendix.(h)Upon request of the Union, immediatelygrant the Union and its representatives reasonableaccess, for a 1-year period, to its bulletin boards and271allplaceswherenoticestoemployeesarecustomarily posted.(i)Notify the Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.IT IS HEREBY FURTHER ORDERED that the com-plaint herein be, and it hereby is, dismissed insofaras it alleges violations of the 'Act not found herein.IT IS HEREBY FURTHER ORDERED that the secondelection held on March 9, 1966, among the em-ployees of J. P. Stevens & Co., Inc., at its Duneanplant,Greenville,SouthCarolina, in the ap-propriate unit, be, and it hereby is, set aside.[DirectionofThirdElectionomitted frompublication. ]12We agree with the Charging Party that in accordwith our recent deci-sion inHarry F Berggren& Sons, Inc., 165 NLRB No 52, the policiesof the Actwill bestbe effectuated if the notice which theRespondent isrequiredto sign andpost, and which informs theemployees of their rights,how theserights wereviolated, and by what processthese rights are beingvindicated,is expressed in simple andreadily understandablelanguage asset forth in the attached Appendix'' In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be added to the words "This Notice isPosted by Order of the National LaborRelations Board" the words "asEnforced by the United States Court of Appeals "APPENDIXNOTICE TO ALL EMPLOYEESTHIS NOTICEIS POSTED BY ORDER OF THE NA-TIONAL LABORRELATIONS BOARDAfter a trial at which all sides had the chance togive evidence, the National Labor Relations Boardfound that we, J. P. Stevens & Co., Inc., violatedthe National Labor Relations Act, and ordered usto post this notice to inform our employees of theirrights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through arepresentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any or all of these thingsThe Board has also ordered us to assure ouremployees that:WE WILL NOT do anything that interfereswith these rights.You are free to join the Textile WorkersUnion of America, AFL-CIO, or anyother union, and, by majority choice, toselect any union to represent you in bar-gaining with us. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT fire you, make you quit, takeaway your overtime, or punish you or treat youdifferently in any way because you join a unionor favora union.WE WILL NOT fire you, or punish you, ortreat you differently in any way because youtestify for a union in court or complain or giveevidence to the National Labor RelationsBoard.WE WILL NOT spy on yourunion meetings orunionactivities.WE WILL NOT tell you to spy on each otherand report to us who joins a union or works forit.WE WILL NOT ask you anything about aunion or who is in the union or who favors it.WE WILL NOT threaten to fire you, or punishyou, or treat you differently in any way if youjoin or work for aunion,or vote for aunion, ortalk to other employees about a union.WE WILL NOT give you jobs that are not asgood as the ones you have or make your workharder because you join a union or help it.WE WILL NOT make or encourage or offer toassist you to get out of a union.WE WILL NOT ask you to stop wearing aunion button or anything else that shows youare for a union.WE WILL NOT mail out or put on the bulletinboard threatening notices saying a union willoperate to your serious harm if itgetsinto theplant.The National Labor Relations Board found thatwhen we fired certain employees and took differentaction as to other employees, we did this becausethese employees were for the Union or gavetestimonyagainst us.The Board found that this vio-lated the Act.As to the employees who were fired, we willgive them back their jobs and seniority, and wewillmake up the, pay they lost and also paythem 6 percent interest. The names of theseemployees are:Robert Wesley ArrowoodDavid S. BeamLloyd A. BoydTalmadge ClardyBilly H. DavisAmos E. FendleyMrs. Christine FendleyMaurine HedgepethJack H. HembreeRuby HembreeJackie HolbrooksAubrey KentHerbert KingJohn LoveJ.T. Ernest "Pete" Moorec,As to the other employees, we will do the fol-lowing things:CalvinJames will be promoted to LoomFixer or to just as good a job.James Griggs and Calvin James will notbe kept from getting overtime because ofbeing for a union.WE WILL make up the pay these em-ployees lost and also pay them 6 percentinterest.Robert Hamblin will get the money helost when we moved him from weaving toshining looms,and we will pay him 6 per-cent interest.J. P. STEVENS & CO.,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1624 WachoviaBuilding,301 North MainStreet,Winston-Salem,North Carolina 27101,Telephone 723-2911, Extension 392.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: In the spring of 1963theTextileWorkers Union of America, AFL-CIO,began a campaign to organize employees of the Respond-ent, J.P.Stevens& Co., Inc.,in itsDunean plant,Greenville, South Carolina, its Estes plant in Piedmont,SouthCarolina, and its Roanoke Rapids plants inRoanoke Rapids, North Carolina. Respondent carriedon a program of opposition to such organization. Thisis the third proceeding involving Respondent in chargesof unfair labor practices in violation of the Labor Man-agement RelationsAct, basedon alleged acts and con-duct of the Respondent in its opposition to the Union'sorganizational effort.Inthefirstof the three proceedings, CasesI I-CA-2180,et al.,all three entitled as above, Trial Ex-aminer Horace Ruckel found that Respondent had en-gaged in numerous violations of the Act, including the un-lawful discharge of 69 employees. On exceptions to theTrial Examiner's Decision, filed by Respondent with theNational Labor Relations Board, the Board affirmed allof the violations found by the Trial Examiner and deter-mined there were several others, including two additionalunlawful discharges, bunging the total discharges in thefirst case to 71. The Board's Decision in that case ispending before a circuit court of appeals on a petition forreview filed by Respondent.In the second of the three proceedings the same TrialExaminer again found that Respondent had committed J. P. STEVENS & CO.numerous violations of the Act including 19 unlawfuldischarges.Again Respondent filed exceptions to theTrialExaminer's Decision with the Board where thematter is now pending.The instant case involves many charges of violation,filed by the Textile Workers Union [Industrial UnionDepartment] named above, between the dates of April16, 1965, to andincludingApril 7, 1966, on which theGeneral Counsel issued a complaint dated July 30, 1965,and several amendments thereto, the latest of which isdated April 14, 1966. The complaint as amended, basedon such charges, alleges that 25 employees in the threegroups of Respondent's plants, hereinbefore mentioned,have been unlawfully discharged, or suffered other dis-crimination because of theirunionactivity or participa-tion in Board proceedings against the interests ofRespondent, their employer, in violation of Section8(a)(1), (3), and (4) of the Act, along with allegations ofother violations of unlawful interference with, restraintand coercion of employees' Section 7 rights.The Textile Workers organizational effort proceededto such a point that a Board-directed election of a largenumber of the employees was held in the Dunean plant onMay 13, 1965. The tally of votes in that election showedthat of approximately 1,680 eligible voters, 679 votedfor, and 871 voted against, the Petitioner, the TextileWorkers Union.On objections, timely filed by Petitioner, to conduct af-fecting the results of the election, it was set aside and anew, rerun election was ordered and held on March 9,1966. In the second election out of approximately 1,704eligible voters, 594 cast ballots for, and 993 cast ballotsagainst, the Petitioner. Again the Petitioner filed objec-tions to Respondent's conduct. In his investigation ofthese objections the Regional Director for Region 11found evidence relating to certain of the objections inconflict, and involving questions of credibility as to sub-stantial and material issues, and entered an order refer-ring such issues to a Trial Examiner for decision. He con-solidated the hearing of such issues with the hearing ofthe allegationsof the unfair labor practices by Respond-ent, in the instant case.The Board proceedings growingout of the elections are identified as Case I 1-RC-2136.In the "objections case" growing out of the first elec-tion Respondent requested review by the Board of theRegional Director's decision ordering the second elec-tionThe Board entered a telegraphic denial of therequest on the ground that it raised no substantial issueswarranting review.These consolidated cases were heard by Trial Ex-aminer Boyd Leedom, in Greenville, South Carolina, andRoanoke Rapids, North Carolina, on various datesbetween April 15 and June 15, 1966.The complaint and the several amendments thereto al-lege that several employees were unlawfully dischargedin violation of Section 8(a)(1), (3), and (4) of the Act, eachhavingparticipated inBoard proceedings againstRespondent; and that other employees were unlawfullydischarged or otherwise discriminated against, in viola-tion of Section 8(a)(1) and (3). By oral amendment to thecomplaint as already amended, the General Counsel, withthe consent of all parties, eliminated allegations of unlaw-ful conduct as to one Haywood Nelson, now deceased,and as to one John D. Putnam, who was not available atthe time of trial for the purpose of testifying in the case.273Respondent filed answers denying that it had engagedin any unfair labor practices;and maintained throughoutthe proceeding that it had not engaged in any act or con-duct adversely affecting the.rights of the employees freelyto express their choice in the elections held, and that ithad not in any way interfered with the laboratory condi-tions sought by the Board in the conduct of such elec-tionsAll the parties,including the Industrial Union Depart-ment,AFL-CIO,were capably represented throughoutthe trial of the case.At the conclusion the parties waivedoral argument and by agreement have dispensed with thefiling of briefs.Upon the entire record in the case, and from my obser-vation of the witnesses,Imake the findings of fact andconclusions of law hereinafter set forth,and recommendthat Respondent be adjudged in violation of the Act in theparticulars hereinafter specified;also that the second orrerun election be set aside and a third election be held inthe Dunean plant.FINDINGS OF FACT AND CONCLUSIONS OF LAWThere is no dispute that J.P.Stevens&Co., Inc.,Respondent herein,is an employer, and that the TextileWorkers of America,AFL-CIO,is a labor organization,within the meaning of the Labor Management RelationsAct; and I find that the allegations of paragraphs 2 and 3of the complaint respecting the nature,conduct, andvolume of the business of Respondent,all admitted byRespondent in its answer,are true and correct and thatRespondent is an employer engaged in commerce withinthemeaning of the Act, also that the Textile WorkersUnion of America,AFL-CIO, is a labor organization, amatter also admitted by Respondent.A.Observations on CredibilityBecause of the somewhat unusual number of witnesseswhose testimony is discredited in this case, and becauseof the background, that is, the decisions in the twopreceding cases involving the same Employer and Unionas are here involved, I deem not only pertinent but desira-ble this general statement concerning the credibilityfindings hereinafter made.As will appear, where there has been a direct conflictin testimony of witnesses called by the Respondent andthose put on the stand by the General Counsel, I have inthe main credited the testimony adduced by the GeneralCounsel. The resolution of credibility conflicts in judicialand quasi-judicial proceedings is always unpleasant, andoften a very difficult task. Objective as the finder of thefacts seeks to be, and, however carefully he tries to findout what really happened, still he is not divinely ordainedto pronounce the truth. His findings only "stand in" forthe facts in the imperfect administrative and judicialprocesses.These views on credibility resolution are set forth, inpart because many of the findings hereafter made rejectthe testimony of numerous witnesses who hold positionsinmiddle and lower management echelons of theRespondent Employer. I am charged with and do takenotice of the previous cases which legally establish at thispoint that Respondent and the persons who share in theresponsibility of forming its policyin dealingwith theUnion here involved are predisposed to defeat the Union 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the employees in their right to act in concert respect-ing wages, hours, and working conditions, even thoughsuch opposition involves violating the Labor ManagementRelationsAct.Apart however from this unfavorablebackground respecting Respondent's attitude toward therights of employees as fixed by Federal enactment, I re-ject the testimony of Respondent's witnesses, hereinafternot credited, on the basis of my own best judgment, inde-pendently formed from the demeanor of all the witnesses,and after weighing the consistency and believability of thetestimony for and against Respondent; and such resolu-tion has not been easy. For most of the men who took thestand in Respondent's behalf (and testified one after theother that various discharges involved herein were forreasons that do not violate the Act) appeared to me in allrespects (excepting the unbelievable position they took asto such discharges) to be good and decent citizens withlong and favorable careers in management for a concernthat is well known nationally for many products its manu-factures. Such witnesses, who took an oath to tell thetruth,offered evidence not accepted here, which ifcolored or untrue, nevertheless was offered seeminglywithout compunction. How they could do this, if they did,is a question that had to be resolved in deciding the issuesin this case; but the question has broader implications.The reports of the NLRB indicate that Respondent isnot the only giant in the textile industry, doing substantialbusiness in the so-called South, that seems to be rejectingthe national labor policy. It is not generally knownwhether this position is due to a coincidence, to a com-mon understanding, or to a fear on the part of each that ifit should break the barrier into enlightened employee pol-icy, it would jeopardize its competitive position. What-ever the reason, thousands of employees and wide geo-graphic areas are being denied such economic benefits asmay flow from the LMRA.It is well known to all persons having more than acasual interest in labor management relations within thecountry, that these areas (including the locations of theplants here involved) reject in greater or lesser degree,and in ways less subtle than in some other parts of the na-tion, the concept of collective bargaining. This knowledgeis so common that not even those who are the judges inlabor cases need remain ignorant of the fact. In conformi-ty with such common knowledge, I have the inescapablebut independently reached conviction, erroneous as itmay be, from having heard innumerable witnesses at thetrialand having carefully digested and reviewed theirtestimony from the typewritten transcript, that many ofthe witnesses called by Respondent testified as they didpursuant-to a policy, made at a higher level of manage-ment than theirs, to defeat this Union's organizational ef-fort at the cost, if necessary, of committing unfair laborpractices and then denying the unlawful acts in theprocess.If I am right in the foregoing conclusion, and of courseit is my best judgment that I am right based on all that Ihave seen and heard in the conduct of the hearing, thenthe responsibility of each person on the firing line, whowas called upon to act as a witness in the unlawful denialof the employees' rights, is freed to a greater or lesserdegree of individual guilt feeling, because the policy andthe project he serves extends beyond himself, becomesnot only plantwide, but companywide, industrywide, andlarge enough in some instances to encompass whole com-munities. In the process something in the nature of acrusade seems to develop in which means toward the end,that would be wholly rejected by the individual if the af-fairwere entirely his own, are not only accepted andutilized but assume certain aspects of virtue in that the ac-tors seek to overcome a common enemy, an evil that heretakes on the form and name ofunionism.And so eitherbelieving or rationalizing that their position is just, theyengage in the common error of fighting real or pretended"evil" with evil. A dual standard of conduct-that is onestandard for the individual, and another for an organizedeffort-has been recognized and applied throughout thehistory of mankind. War, out of which national heroes areborn and are greatly honored by us all, is the prime exam-pleIf such dual standard of morality played any part in thedenial of employees' rights in this case, as I believe it did,then of course it is the duty of a public official to right thewrong insofar as his function permits; and that is what Ihere seek to do, greatly deploring what seemed to me tobe a flagrant breach by many of the promises made underoath to tell the truth.The foregoing discussion finds its justification in therule that requires not only findings and conclusions in aTrial Examiner's Decision, but also his reasons or basistherefor The decision in this case depends almostentire-ly on a resolution of credibility conflicts in the evidence,and the parties are entitled under the rule to know, and tounderstand the thought processes if possible, that un-dergird the resolution of such conflicts. And underlyingthe discussion is a faint hope that something here writtenmight tend to produce a new appraisal in some quarters ofthemethods used in opposing employees' rights to or-ganize.For if, as I believe and find, there has been adeliberateintentionon the part of some to bring about aresult in this case not based on truth, such persons willnot only add substantially to the measure of human mis-ery if they succeed, but more importantly, perhaps, theyhave added their very considerable weight to the per-sistent and pervasive disregard of the rule of law, thatnow afflicts our society. This case and the two precedingit in this labor conflict, and many similar cases as well,could serve as an incentive for a sober reappraisal of theimportance of thesimpleprinciple that those who take anoath to tell the truth should do so. There is a wide area oflawful opposition open to employers for resistance totheir employees' efforts to organize. To go beyond thelawful limits wilfully is wholly inexcusableThe discussion under this section, however, serves inthe main as an important factor in the rejection of thetestimony adduced on behalf of Respondent, where suchtestimony is not credited.Ideal with the various allegations of discriminatory ac-tion affecting employment in the order that evidence wasintroduced as to the several cases.B. The Dunean Plant1.Aubrey Kent, 8(a)(3) and (4)Aubrey Kent went to work at the Dunean plant in June1945 and was discharged August 11, 1965. Whendischarged he was a loom fixer and held such position forabout 8 years.It is conceded by Respondent, and the evidence clearlydiscloses, that Kent had been active in support of theUnion's effort to organize the plant and had testified inBoard proceedings, against the interest of Respondent,prior to his discharge; and that Respondent had J. P. STEVENS & CO.knowledge of both his union activity and his participationin the hearings. As a union supporter Kent had signed acard early in the Union's organizational campaign, hisname appeared on union leaflets, and his activity in-creased and became open after he first testified in a Boardhearing. He became a member of the Union's organizingcommittee. He was an observer for the Union in the firstelection. He wore a union button in the plant and duringworkbreaks encouraged employees to join the Union andobtained signatures from some on union membershipcards.He helped pass out union leaflets both morningsand evenings, before and after work.The evidence discloses and I find that during thecourse of his employment of about 20 years, Kent hadworked steadily up the line of progression in jobs and hadbeen commended numerous times by supervisory person-nel on the quality of his work.Respondent contended, and offered evidence tendingto support the view, that Kent was discharged because ofpoor work performance. Such evidence related to severalspecific instances of bad attitude and poor work. Theseinstances, however, were contributory only to the finalaction of discharge, and were minor in nature comparedto the incident claimed by Respondent to be the im-mediate cause of Kent's termination. This immediatecause of the discharge, according to the evidence in-troduced by Respondent, was Kent's failure to align areed newly installed in one of the looms that Kent servedas fixer. The thrust of the evidence offered by theGeneral Counsel, on the other hand, was that Kent wasa capable workman, that the attitude of the supervisorstoward him changed from favorable to critical onlybecause of Kent's union activity and his participation inBoard proceedings against Respondent's interest, andthat the incidents of poor performance, culminating in thefailure to align the reed, were contrived, and as causes forthe discharge were purely pretext. The decision whetherRespondent discharged Kent actually because of poorworkmanship or on the contrary because of his union ac-tivity and his assistance to the Government in the legalproceedings begins with a resolution of the credibilityconflict between Kent and Jack D. Cheek, Kent's im-mediate supervisor, and an assistant overseer over theshift on which Kent worked. I credit Kent and discreditCheek.From Kent's appearance on the stand and from listen-ing to his testimony, and analyzing it, I have the strongimpression that he is a conscientious person and a reliablewitness in this case. I have an equally strong impressionfrom the observance of Cheek as he testified, and fromanalyzing his testimony, that he is an unreliable witness;and I infer from his own testimony and all the evidence inthe case that he was purposely placed in the position ofsupervision of Kent to get rid of him and others becauseof their union adherence, and in so doing to establishgrounds, if possible, to support the conclusion that Kentwas discharged for justifiable cause.Ifind that the earlier points of dissatisfaction withKent's work performance as revealed most specifically inthe testimony of Cheek were unduly magnified, and werein fact, if work failures at all, day-to-day problems in theplant, and absent a desire on the part of management toget rid of a worker, the kind that would have been workedout constructively with an employee of longstanding withas good a work record as Kent had. Accordingly, I findand conclude that such responsibility as Kent may havehad in the production of a roll of "wavy" cloth, his failure275to eliminate the knock in a certain loom, his failure to de-tect a shuttle worn dangerously thin, and his excessivetime away from the job, all testified about by Cheek ascontributing factors in the discharge, were not really con-tributing factors.As to the failure to align the new reed, the immediatecause of the discharge according to the testimony ofCheek who was supported by his supervisors, I find andconclude not only on the basis of credibility as betweenthe conflicting stories of Kent and Cheek, but also on cer-tain facts that emerged from Cheek's own testimony, thatthis incident does not constitute a clear justifiable groundfor discharge, in view of Kent's long and satisfactory ser-vice, when considered against all the evidence supportingthe inference that Kent was in fact discharged because ofhis union connection. Thus it appears from the evidence,and I find, that just as Kent was beginning to gather up histools at the end of the shift to clean up before quitting,Cheek walked up to him and asked if he had aligned thereed in question; that Kent replied he had not; that Cheekcommented a new reed should always be aligned andwalked away, giving no direct instruction to Kent to dothe job. It is also clear from the evidence, and I find thatin this kind of situation, at the end of one shift when a cer-tain job needs to be performed, it is the responsibility ofthe assistant overseer (Cheek in this instance) to pass onsuch need to the assistant overseer of the next shift.Cheek in fact did do this as to the reed in question. Hegave notice to the next shift because he observed thatKent would not have had time to check the reed after heraised the question with him. Cheek's argument on cross-examination that it was Kent's responsibility to go andalign the reed without any direct instruction from Cheekweakens the effectiveness of his testimony, apart from allother weakness, for the evidence clearly shows that aloom fixer is not expected to remain beyond the end of hisshift to make any such repairs but that the job is takencare of by the next shift.The failure of Cheek's own testimony to establish thathe had given any direct instruction to Kent to align thereed detracts from the persuasiveness of the testimony ofCheek's superior, Anderson J. Smith, superintendent ofweaving at the Dunean mill. Smith testified that hisawareness of Kent's unsatisfactory work performancecame through Cheek and that just before the dischargeCheek told him he had asked Kent to align a reed and thatKent had not done it. Smith's erroneous statement thatCheek had directly asked Kent to align the reed may bedue to a misrepresentation made by Cheek to Smith.Whatever the reason for the erroneous statement, how-ever, Smith's testimony conflicts with Cheek's and theconflictweakens Respondent's defense as to Kent'sdischarge. On the whole Smith's testimony is not persua-sive that, Respondent had good grounds for dismissingKent.Much of the other lengthy testimony adduced from wit-nesses called by both Respondent and the General Coun-selhas little probative force on the issue of Kent'sdischarge. Thus the question as to primary responsibilityfor flagging a loom when it needs a new reed, whether aflag is necessary to notify the fixer of the need for align-ment of a new reed, just whose responsibility it is to startthe loom after a new reed is installed, or to see that it isnot started before the reed is aligned, are peripheral is-sues having little or no effect on the ultimate issue as towhether or not Kent's failure to align the reed in questionwas the reason for his discharge. The evidence quite310-5410-40-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly reveals and I find that Kent's performance in con-nection with the reed in question, alone or even as the"last straw," did not constitute justifiable cause for hisdischarge and was not the real cause of his discharge; andthat his discharge was his activity in behalf of the Unionand his participation as a witness in Board proceedings,in violation of Section 8(a)(3) and (4) of the Act.Other evidence supports this finding of violation. Thewhole record clearly reveals that Kent had long and com-mendable service in the Dunean plant prior to hisdischarge. I credit the testimony of witness ThurstonBurnette, another loom fixer, that his supervisor, AllenScruggs, told the witness when he was learning how to fixlooms that he should spend as much time as possible withKent so that he could learn how to do the job. I infer fromhis testimony that it was then the view of managementthatKent was especially capable. I also credit thetestimony of John B. Freeman that following the adventof the Union it was much more difficult to please super-visors. Freeman was Kent's fellow worker. I also believehis testimony, supported by other evidence, that it is nota loom fixer's responsibility to instruct the loom fixer onthe next shift of a job to be performed that could not bereached in the preceding shift. While both the two wit-nesseslastmentioned were union adherents they ap-peared to me to be conscientious persons fairly present-ing the situation in the plant in their testimony.The record also reveals that no other loom fixer hadever been discharged for failing to align a new reed, andCheek admitted that in his 25 years he had never previ-ously made any such discharge or recommended it.Ifailto find substantial support for Respondent'sdefense on the Kent discharge in the testimony of otherwitnesses called. The witness Mrs. Frances Long, wife ofan overseer Claude Long, was so obviously partisan, infavor of Respondent, that little or no weight can be givenher testimony. Furthermore much of it was not directedto theissue.Her testimony that as a weaver her produc-tion increased after Kent's departure, through the betterfixing of her looms by Kent's successor, is purely conclu-sionary and of no probative force. If her production ac-tually increased, company records should have beenavailable to Respondent to establish the fact by realevidence. The testimony of Furman L. Blakeley, a headloom fixer, is inconsequential because it relates almostentirely to the peripheral issues hereinbefore enumeratedand had little bearing on the vital issue of the cause of thedischarge. Thus on the whole the record clearly supportsfindings hereinbefore made of a violation of Section8(a)(3) and (4) through the discharge of Kent.2.Ruby Hembree, 8(a)(3)Ruby Hembree went to work for Respondent as aweaver in January 1962 and was discharged on or aboutSeptember 6, 1965. She has had about 18 years of ex-perience as a weaver and came to the Dunean plant alongwith her husband, Jack H. Hembree, a loom fixer, on thesuggestion of a person in supervisory status with Re-spondent. Jack Hembree was also discharged,a little laterthan Ruby, his wife, and his discharge is the subject of al-legations of unlawful discrimination because of his unionactivity. Both Ruby and Jack Hembree were active andopen supporters of the Union in its effort to organize theDunean plantand the Company had knowledge of thisfact, as the record clearly shows and as I find. RubyHembree took part in the union campaign. She wore abadge to work on the Monday before the election. She at-tended union meetings and gave out leaflets at the gateson several occasions.The reason for Ruby Hembree's discharge, as it ap-pears from the evidence adduced on behalf of Respond-ent, is poor performance as a weaver.More specificallythe Respondent's evidence tends to establish that withina period of 2 weeks' weaving Mrs. Hembree producedfive different pieces of cloth, in substantial quantities,with weaving defects caused to each of the four pieces bya "wrong draw" made by Mrs Hembree and by a"misreed" in the fifth piece, also allegedly the result ofMrs. Hembree's workmanship. The preponderance of theevidence however supports a contrary conclusion, that isthatMrs. Hembree was actually discharged because ofher union activity.Ifind in all of the evidence a clear pattern followed byRespondent of discharging those employees who were ac-tive in behalf of the Union, notwithstanding, in somecases, long periods of good and faithful service. This pat-tern is a strong factor in my final determination that RubyHembree was discharged not for good cause but ratherfor her union activity. For the pattern comes into sharpfocus in the discharge of both Mrs. Hembree and herhusband. It is impossible for me to believe that these twopersons, recognized as desirable employees while work-ing inanother mill by Respondent's supervisory person-nel, and invited to join Respondent's work force, and hav-ing served for more than 3 years without any evidence ofan unsatisfactory or marginal record, both (along with nu-merous other union adherents) became unsatisfactoryworkers at almost exactly the same time, a time coin-cidentally following union activity, and, in Mr. Hem-bree's case, participation in a Board hearing.Icredit the testimony of Jack Hembree that his wifemade her first "wrong draw" the day he first testifiedagainst Respondent in a Board proceeding, not in itsliteral accuracy, but from all evidence in the case bearingdirectly and indirectly on the cause of Ruby Hembree'sdischarge. I draw an inference that corresponds to the im-plication in his statement, based on all his observations ofwhat was happening in the plant: that his wife wasdischarged as retaliation for their union activity and hisparticipation for the Unionand againstthe Company inthe Board proceeding.Icredit the testimony of Mrs. Hembree that followingher husband's first appearance as a witness in the Boardproceeding, the attitude of supervisory personnelchanged toward her, in that they watched her carefullyand maintained a closer inspection of her work than theyhad previously done, and that she was notified of her firstwrong draw on the Saturday following her husband's ap-pearance on the previous Friday, under subpena, at aBoard proceeding on August 13, 1965.Ibelieve the undisputed testimony of Billy Davis thatwhen he was learning to weave, his supervisor, Greer,who also supervised Mrs. Hembree, spoke approvinglyof her ability and suggested to him more than once thatDavis go to her for help. From this I infer that she was re-gardedas oneof the superior weavers.It is also un-disputed that prior to her union activity she had neverreceived any warnings for bad work performance. Greer,who discharged Mrs. Hembree, testified he had neverknown any other weaver to make so many errors in soshort a period but that he had never discharged any other J. P. STEVENS & CO.277weaver for makingwrong draws.His experience in theweaveroomscovered a period of 40 years.It is incrediblethat in this time no otherweaver wouldmake the same er-rors orbe discharged for wrongdrawsif they constitutedgroundsfor discharge. A reasonableinferenceis that theydo not.Againstthe weight of the evidence that induces the in-ferenceIhave drawn, as previouslystated,that RubyHembree was discharged because of her unionactivity,there is other evidence in the record that tendsto supportRespondent's defensethatshe was actually dischargedfor poor workmanship.Thusthe evidence reveals that ina 2-week period justprior toMrs. Hembree's discharge,five rolls of cloth wereproduced in the weaving roomwhere sheworked with the defectshereinbefore men-tioned.Furthermore these fiverollswere shown to Mrs.Hembree in the cloth room and she wasadvised by super-visorypersonnel that the record revealedeach defectivepiece was produced on the loom assigned to her,and dur-ing herwork shift,and that she did not protest that shehad not donethe work.I credit her explanation,however,of her silence in this respect,that,aware as she was ofhostility against her because of her unionactivity, shethought the discrete course to pursue was to remain silentand to continue to doher job aswell as she could,and thatunder the circumstances little was to be gained by arguingwith supervisorsWhile the evidenceadduced byRespondentto establishthatthe defectivepieces of clothinvolvedwere actually produced by Mrs.Hembree, andthe cross-examinationbasedthereon was most volu-minous,the only positive bit of evidenceemerging fromthe great volume thatdirectlyidentifies such work as hersis the testimonyof AndersonJ. Smith,Jr., superintendentof weaving,called byRespondent.He testified that theweaver was Mrs. Hembree.This testimonyin the lastanalysis is based on an oral reportto him by a subor-dinate, although he testified at length and repeatedly thatcertain temporary records in his possession at the time ofthe discharge identified the cloth as to weaveroom, loom,and shift on which it was produced and that this tempora-ry record,long since destroyed,when related to therecordedloom assignmentsto weavers, as to given days,madeitpossibleto ascertainwhich weaver producedeach pieceof cloth.I cannotcredit thetestimony of Smithas substantial evidence on which to rest a finding thatMrs. Hembreeactuallyproducedthe defectivecloth in-volved.He testifiedonly from memory. While it wouldnot be unusual that a person in his position could recallany event thatwas sufficientlycritical to cause adischarge of an employee, even though it occurred asmuch as a year or more previously,his recollection ofdetails relating to the eventas ofthat time was too exact,when compared with his inability to recall many morerecent similar details relating to the weaving operation.The evidence howeverreveals a more significantreason why credit cannot be given to Smith's testimonythat RubyHembree produced the defectivecloth.Theevidence adduced by Respondent to show that therecordskeptestablished the defectivecloth to be RubyHembree's,seemed endless,butno records wereproduced.The explanation given,for lack ofany suchrecords, is that they weretemporaryin nature,bulky inquantity,and that no good purpose is served in maintain-ing thembeyonda certain short period duringwhich theymight be usedto identifycloth in any question arisingwith a customer.Respondent however knew from itsprevious experience in the cases growing outof its dif-ficulty with the Union,that its adverse action involvingemployees had been made the subject of labor boardlitigation.It reasonably follows, and I infer,that prudentmanagement executives,confronted with the need todischarge an employee under these circumstances, wouldkeep the company records that established the cause, if infact the records did do so.The lack of these records,which according to Respondent's voluminous testimonyestablished their just cause for discharge,together withthe circumlocution of the testimony it adduced,lackingpersuasivenessnotwithstandingthemanywords,produced the conviction that Ruby Hembree probablydid not weave all, or possibly not even any, of the defec-tive cloth or that the condition of the cloth was not as badas represented.This finding is really only tangential to thebasicdecision thatRuby Hembree was dischargedbecause of her union activity as I have found.For eventhough the evidence supported a finding of a cause fordischarge unrelated to union activity, a valid finding thatshe was nevertheless fired for union activity establishesa violation of the Act.This finding,however,that theevidence does not support the contention that RubyHembree produced the bad cloth,gives to Respondent'sclaim the clear character of pretext,and is evidence of the,impression gained and expressed in the very first part ofthisDecision,that Respondent was determined to defeatthe Union even though it involved violation of the laborlaw.ThusIfind Respondent violated Section 8(a)(3) as toMrs. Hembree.Although the complaint alleges that shewas discharged in violation of Section 8(a)(4) of the Act,as well as Section 8(a)(3), I find no evidence to supportthe allegation of violation of Section 8(a)(4) and thereforerecommend it be dismissed.3.Billy H. Davis, 8(a)(3) and (4)BillyDavis went toworkat the Dunean plant in June1962. Betweenhis first job of relativelylow classificationto the time of his discharge on September 9, 1965, whenhe had reached the position of "smash hand,"he had gonethrougha progression of promotions, had been sent to aschool tolearnweaving,and had held the position ofweaverjust prior to the promotion to smash hand Exceptin connectionwith theincidents occurring immediatelybeforehis discharge he had never been called into the of-fice forreprimand or been given any unfavorablework re-port.Davishad been active in behalf of the Union in its or-ganizational campaign. He wore a union button the last 3days before aunion election and passed out leaflets at agate ofthe plant.He also attended a hearing on theUnion's objections to Respondent's conduct in connec-tionwith the representative of the Union.Ifind fromthese facts that Respondent knewof hisunionactivity.The difficultythat culminated in his discharge occurredduringhis work shift thenightof the dayhe attended the"objections"hearing. Omitting for the time being the par-ticularsthatare incontroversy,the following is thechronologyof events leading to Davis' discharge. Soonafter hereported to work on the nightshift,the day he hadappeared at the Board hearing, Jack Cheek,who had beenhis supervisor 5 or 6weeks and who has been referred topreviouslyin connection with the dischargeof AubreyKent,complained to Davis about his work in a mannerlater discussed.Davisfinished out his shift but soon after 278DECISIONSOF NATIONALLABOR RELATIONS BOARDhe reportedfor work thenext afternoon he went to the of-fice of AndersonJ. Smith,superintendent of weaving,and complained to him about the natureof Cheek's ap-proach the night before.Smith listened to Davis' com-plaint and then advised him to go back to work and tocontact either of two intermediate supervisors,Cole orCompton.Davis saw neither of these men and didnothing more about the matter until he was contacted thenext or thesecond day following by Cheek.In the mean-time Cheekhad gone to his superior,Compton,the nightof his initial contact with Davis, and reported the matterto Compton. AfterDavis talked to Smith,Smith spoke toCompton,advised himthatBilly Davis had accused JackCheek of cursing him and wantedCompton tolook intothe matter.Compton asked Cheekabout it,Cheek deniedhe had cursed Davis,and Compton told Cheekto bringDavis to him as he wanted to get them together. ThusCheek broughtthe incidentto theattention of Davis, whoapparently at this point had regarded it as closed.Cheek andDavis then met with Compton in a con-ference roomwhere Compton,unable to get a satisfacto-ry story torelate to Smith,indicated he wanted all of themto go together to see him.This they did. There much ofthematter was repeated.Compton then asked bothCheek andDavis to retire to his office while he remainedto talk it overwith Smith.He and Smith decided thatDavis was trying to cause trouble,had accused Cheekfalsely,and that Davis would be discharged.Comptondischarged him.As in the case of the dischargeof AubreyKent hereinbefore resolved,the decisionwhetherBillyDavis wasterminated in violationof the Actalso depends on aresolutionof credibilityconflicts between the employeeand Cheek.I discredited Cheek in the Kent case and I dothe same here for the reasons hereinafter indicated. Kenthad been discharged on the recommendationof Cheekless than a month prior to the Davis discharge.Davis testified that duringhis work shiftthe night ofthe day heappeared at the Board hearing,Cheek hadwatched himclosely,observed him as he made severaltrips to the room where employees smoked,and con-tacted him on one of histripsback from the smokingroom.He testified further thatCheek thentold him hehad been neglecting his job; Davis denied that he hadbeen;Cheek toldhim not to get smart; Davis said he wasnot getting smart;Cheek thentold him to come to the of-fice,then he would write out Davis' time(using profanityas he said it) and that they did not need him anymore. Inhis testimonyCheek deniedthat he used any profanity inthis conversation,and that he never used profanity in thepresence of employees except occasionally he might usesuch words as "damn or hell" more or less subcon-sciously as many peopledo. The evidenceclearly revealsthatCheekisa man of violent temper and from thisevidence and my observation of him I conclude that inany situation where he isprovokedand tension is created,he would be most likely to use profanity.Ibelieve thatCheek cursedwhen he had the altercation with Davis. Ifind the testimony of certain other witnessescalled byRespondent lacking inprobity asitwas negative in na-ture.They testifiedthat in long contact withCheek theyhad never heard him swear.In the light of the evidence ofCheek's violent assault on another employee,Glenn Hol-brooks,who testifiedcredibly, Cheek's own pious denialthat he ever swore is completely unbelievable.Cheek'stestimony establishes a basic weakness in Respondent'sdefense as to Davis'discharge.The fact that Davis took the initiative the day after thedispute with Cheek to go to a superior of considerableauthority,Anderson Smith,superintendent of weaving,tends to establish the validity of Davis'testimony that hefeltCheek's attitude and approach in the critical conver-sationwas both unfair and improper in nature. WhileCheek testified that Davis had used profanity in the con-versation,and Davis'visit to Smith could have been adeliberate attempt to give the appearance of lack of blamethrough an aggressive rather than defensive attitude, Iconclude that such was not the case.By some happenchance Compton,Cheek's superior,was in the plant at 10 o'clock of the night in question andCheek relayed the work of the "run-in" with Davis. Ac-cording to Compton's testimony he took a conciliatory at-titude toward Davis indicating that Cheek should allowemployees considerable discretion as to the number oftimes they smoked during a work shift.Thus except forthe later intervention of Smith,as a result of Davis' visitto Smith the next day,the matter would appear to havebeen passed over without serious repercussion.There is conflict between the testimonies of Smith andBilly Davis as to what was said in their conversation thatnext day.Smith repeatedly testified that Davis saidCheek had cursed him,whileDavis denies this andtestified rather that he said Cheek had cursed in his con-versation but did not say he directly cursed Davis. Whilethese two versions present something of a conflict it doesnot appear to me to be a tremendously significant one norimportant enough for Smith,in the elevated position ofsuperintendent of weaving,to have used for raising thequestion later with Davis as to whether Davis was callingSmith a liar.A more plausible approach to the problemwould have been to see no critical distinction between asupervisor cursing while reprimanding an employee onone hand,and on the other,directly cursing the employee.Another discrepancy in the testimony of Smith and thatof Davis is that Davis made no mention of Smith havingsaid he would check into the matter when he told Davisto go back on the job,while Smith testified he did makesuch statement to Davis. This statement that he wouldcheck into the matter justifies Smith's later approach toCompton about it, and this approach is what kept thematter alive and finally resulted in Davis'discharge.Compton's testimony concerning his subsequent inter-view with Davis about the squabble with Cheek also in-dicates that his conversation with Davis added additionalcause for discharge.Thus Compton testified that Davisgave him several different stories as their visit unfolded.He saw"different stories" in the recital he attributed toDavis, first,that Cheek told him to"get out of the damnwater house"and then later the statement "come to theoffice and I will give you your ... time." Treating thiskind of disclosure by Davis as to what was said,as con-tinual change in his story,Compton used such variationas additional grounds for his discharge.Rather than sig-nificant"changes"in his story,I find these variations tobe supplemental one to the other,ifDavis in fact did re-late the Compton versions of profanity used.I find thatCompton'srepeated explanations of his part in theCheek-Davis controversy that finally resulted in Davis'discharge was not at all in keeping with Compton's claimof a conciliatory attitude when the incident was first re-ported to him.It is quite impossible to ascertain from the evidence J. P. STEVENS & CO.with any degree of accuracy even the substance of thevarious conversations involved in this episode. Suchdetermination, however, is not necessary to the resolu-tionof the issue of the cause of the discharge. These factsseem well supported by the evidence: Billy Davis, an em-ployee of several years' satisfactory work record and nu-merouspromotions, was accused by his immediate super-visor,Cheek, of taking too many breaks for smoking;Cheek's immediate supervisor, Compton, indicated toCheek that this matter shoud be overlooked, Compton'ssuperior,Anderson Smith, kept the controversy alive.Then developments, related to the basic argument,produced other alleged grounds for the discharge, thevalidity of which depended on Cheek's integrity. Judgedin the light of my own disbelief of Cheek's testimony, thestories of Smith and Compton must be discounted. ThusIfind in their explanations inherent implausibility and nojustification in their joint decision against the employeewith the favorable work record in favor of a supervisorwith an unsavory record in the plant, and who had super-vised the employee a very shorttime.Because of thesefindings and for all the other reasons herein appearing Ifind and conclude that the grounds advanced by Respond-ent for thedischargeof BillyDavis are pretextual andthat he was in fact discharged because ofhis unionactivi-ty.This basic finding and its component factors contributeto the finding and conclusion hereinbefore expressedmore than once, that there was an understanding amongmanagementand supervisory personnel that union ad-herentswould be eliminated from Respondent's workforce just because of their union activity. Thus I find andconclude that Respondent violated Section 8(a)(1) and (3)of the Act by discharging Billy H. Davis. Inasmuch asthe record does not reveal proof that Davis wasdischarged for filing charges or giving testimony underthe Act, I recommend that the allegation of the complaintthatRespondent violated Section 8(a)(4) in Davis'discharge be dismissed.4.Calvin E. James, 8(a)(3) and (4)The discrimination alleged as to the employee CalvinJames is that he was denied a promotion from smash handto loom fixer, and was denied spare work as a fixer,because of his union activity and his testimony at a Boardproceeding.This employee was active in behalf of the Union. Hisname appeared on union leaflets as a member of the or-ganizing committee, he wore a union button on the job be-fore the first election, handed out leaflets at the companygate, and went to union meetings. He also testified atthree Board proceedings as a witness in behalf of theGeneral Counsel, one in June 1964, one in June 1965,and at the hearing of objections to the election in August1965.Ifindand conclude that Respondent hadknowledge of this activity. It is admitted Respondentknew James was on the union committee.Icredit James' testimony that prior to his first ap-pearance, in June 1964, in behalf of the General Counsel,he had been doing spare fixing for a couple of years andthat he never had any such work after that appearance.I also find and conclude, notwithstanding the testimony ofRespondent's witnesses to the contrary, that James wasqualified to continue his work of spare fixing and also tohold the permanent job of loom fixer; and that he did notreceive spare work after his appearance in June 1965 at279the Board hearing and failed to receive a promotionbecause of his support of the Union.He had been working at the Dunean plant intermit-tently since 1941 with his last employment starting in1954 or 1955, when he took a job as weaver. I furthercredit his testimony and find that as a spare fixer, ratherthan a smash hand (his regular classification) he earned$20 to $25 more per week. I also find and conclude froma preponderance of the evidence that positions of loomfixer were open to which, under company policy, hewould have been entitled by reason of his long service asa smash hand and his ability as a fixer acquired throughextra work as such, as hereafter appears.In support of its claim that James was not denied extrawork and a promotion by reason of hisunionactivity, butrather because he was not qualified for either, Respond-ent called witnessesW. H. Vickery,general overseer forwhom James worked for several years, R E. Dempsey,assistant overseer, W. A. McGraw, head warp man at theplant, and Frank Snyder, overseer who assumed super-visory status over James in March 1964. The thrust oftheir testimony generally, and not always consistently, isthat James did not have the skill and qualities to becomea loom fixer; he was too slow, lacked sufficient interest inthe job, was off the job too much; seniority does not con-trol promotions; James had been offered extra work atspare fixing during the critical period and turned it down;James had recently been given extra fixing work and wasoffered still other work that he did not accept (incon-sistentwith the other testimony offered by Respondentthat he was not qualified to do such work); James had notbeen offered more work because the time comes when itis uselessto offer extra work to an employee who wouldnot accept it; and at one point a decision was made amongsupervisors that he would not be given extra work atspare fixing but that following that decision another onewas made to offer him some.Icannot give weight to any of this testimony where itconflicts with the positive and credited testimony of Cal-vin James because Respondent's testimony is in manyrespects vague and uncertain and, more importantly,because records of the Company were not produced tosubstantiate the claims of theRespondentas to theamount of extra work James had prior to testifying for theBoard, whether he had any thereafter,and the amountthereof. Payroll records, such as were introduced as toemployee James E. Griggs, would have revealed thesefacts.In his direct examination James testified positively andpersuasively "Well, after I testified, they cut out all of myspare fixing,and Iwas fixing a lot and when anybodywould be out sick, or theyneededsomebody working onSaturday at the time, we would work on Saturday and getlooms ready and I would help all of that time, and whenanybody was sick, I would fill in for them. And since Itestified, not another day since." This statement, whichIhave fully credited, could easily have been refuted bythe payroll records of Respondent if the witness wasmistaken. In the absence of such positive proof I draw theinference that the witnesswas statingthe facts. Thus I amsatisfied from the amount of fixing that Respondent hadgiven to James prior to his appearance at the Boardproceeding ("a lot"), he was fully qualified to do the extrawork and also to hold apermanentjob as fixer. The posi-tive statementof James, quoted above, establishes asharp cutoff of the extra work, that is, the day he testifiedin behalf of the General Counsel andagainst the interest 280DECISIONSOF NATIONALLABOR RELATIONS BOARDof Respondent.For these reasonsIfindand concludethat Respondent deniedCalvin James both extra workand promotion because of his unionactivity and thetestimony he gave at the hearing authorized under thisAct, inviolation of Section 8(a)(1), (3), and (4).5.Jack H.Hembree, 8(a)(3) and (4)Jack H.Hembree is the husbandof RubyHembreewhose discharge by Respondent has already been deter-mined herein to have been in violationof Section8(a)(3)of the Act. What wassaid concerning her discharge as tothe general pattern of conduct by Respondent's super-visorypersonnel toward Ruby Hembree and her husbandJackand as to the events and circumstancesthataffectedthe Hembrees jointly areby thisreference made a part ofthis discussion concerning the dischargeof thehusband.Jack Hembree was a loom fixer of long experience, 17or 18 years.Prior to the time that he became involved asa supporter of the Unionand testified at Board hearingshe had never received any criticismabout his work. Icredit his undisputed testimony that duringthe term of hisemployment he had been commendedfor good work bySupervisorsVickery and Snyder.Hembree supported the Union in its campaign at thetime of the first election.He wore a union badge andhanded out leaflets at the gate.He testifiedat Boardproceedings and was subpenaed and testifiedat the "ob-jections"hearing onAugust 9, 1965. Theevidencereveals that Respondent had full knowledge of his unionactivityand his participation in the hearings.I credit histestimony that his immediate supervisor,Robert Harvel,discussed the subpena with him in the presenceof fellowworkers, some of whom had also been discharged, and atthat time made a remark in substance that he, Harvel, thesupervisor,wouldalso have to go to the hearing.I inferfrom this remark that he intendedto conveythe idea tothe employees he would be there checking on theirtestimony.In this case,as in the discharge cases herembefore de-cided, those of Kent,Mrs. Hembree,and Billy Davis, andalso as in the failure to promoteCalvin James,the reasonadvancedby Respondent for the discharge seems dif-fused in the sense that it is presented as a general failureto performthe job satisfactorilywith no particular actstanding out as manifestlybad.ThusRespondent'sreason is presented in voluminous testimonyof severalwitnesses settingforthsubjective appraisals of Hem-bree's work habits and skill.Furthermorein this case thedismissal was unusuallyprecipitous in that Harvel, thesupervisor,without any record of previoussubstantialcriticism of Hembree, walked up to him, as I find fromHembree's credited testimony,and, after advising of theimmediate cause for concern,said "Jack,I am just goingto haveto let you go home."On the nightof thedischargethe record furtherreveals,and I find,thatHembree was confronted with muchwork.Manylooms during thecourse of the shift wereflagged for his attention and he was having somedifficultykeeping up with them.The cause of this, I find,was large-lydue tothe cloth being wovenas shown by thetestimonyof Mrs.Roxie Hannon,discussed later on inthe section on the discharge of Pete Moore.Harvel's testimony is the principal support for Re-spondent's claim that Hembree was discharged for cause.Specifically,Harvel testified that his superior, W. G.Stroud, gave Harvel the numbers of two looms thatneeded attention,that Harvel advised Hembree concern-ing these two looms, and thatafter 2hours when herechecked he found they still had not been repaired. Alsothat he had followed up on other looms where Hembreehad left the"pick"and "stroke"off in their setting in sig-nificantmeasurements;and still other alleged specificfailures. In a general way the testimony of Stroud tendsto support that of Harvel in that Stroud said that Harvelhad been complaining to him about Hembree's lack of in-terest and inability to keep up with the job. Thistestimony,however, lacks probative force in that it is notfirsthand evidence of Hembree's ineffectiveness butrather mere confirmation of what Harvel told Stroud, hissuperior, concerning Hembree's work performance. Har-vel's testimony includes the statement that contributingfactors in his final decision to let Hembree go included aperiod of his observation of Hembree,when several flagswere up and several looms were standing while Hembreeate a sandwich; and 15 or 20 minutes later when Harvelcame back on the job, Hembree was not in sight,and wasfound in the waterhouse smoking. These circumstances,according to Harvel,precipitated the discharge but evenHarvel's own testimony includes statements that tend toweaken Respondent'sclaimed cause of the discharge.Thushe testified that a change in styles on the looms fromlight yarn to heavier yarns was causing considerable trou-ble necessitating the flagging of a great number of looms(see later the comment on the credited testimony of Mrs.Hannon in this connection);and when asked to make acomparison of Hembree's kind of trouble with the trou-bles he normally would have with an average fixer, hecharacterized the trouble he was having with Hembree asonly "a little more."It is clear from the evidence,and I find, that not-withstanding the size of the workload,employees are en-titled in Respondent's plant to take time off to eat whenthe "dope wagon"comes around and also to takereasonable smoke breaks. I credit Hembree's testimonythat when his eating and smoking, at a time when con-siderable work was backed up, caused his discharge, hewas not neglecting his job or departing from standardprocedure in such degree as to require his immediatedischarge I cannot give weight to testimony adduced inbehalf of Respondent,where it conflicts with this conclu-sion.This [Thus] I discredit the testimony of both Har-vel and Stroud that Hembree's performance was belowacceptable standards, and on the contrary find and con-clude that he was discharged because of the support hehad given the Union and the testimony he gave under theAct, in violation of Section 8(a)(1), (3), and (4).6.J.T. Ernest "Pete" Moore, 8(a)(3)J.T. Ernest "Pete"Moore went to work at the Duneanplant in 1938. He has had experience fixing looms since1942 or 1943 and at the time of his discharge by Re-spondent on October 16, 1965, he held the job of loomfixer.I credit his testimony,and find, that in all of thisemployment he had never had any substantial criticism ofhis work or any written warning, prior to his activity inbehalf of the Union.His name and the names of his sonand his brother appeared on union leaflets as members oftheUnion'sorganizing committee; and parties are inagreement that the Respondent had knowledge ofMoore's union activity through these leaflets distributedas early asJuly 21, 1964. J. P. STEVENS & CO.Moore's overseer at the time of his discharge was B. F.West, who succeeded Jack Cheek about 2-1/2 months be-fore Moore was terminated.Again the reason advanced by Respondent for thedischarge of the employee is that his work was generallyof poor or unsatisfactory quality. Evidence intended tosupport this contention was offered by Respondent. ThusRespondent's defense to the allegation of discriminatorydischarge of Pete Moore is that a weaver, James E.Greer, complained several times about the quality ofMoore's fixing of Greer's looms to West, Moore's super-visor;West reported the weaver's complaints aboutMoore to West's superior, Ralph Compton; and theweaver Greer also complained directly to Compton.These complaints occurred more than once, as the namedsupervisory personnel testified, possibly four or fivetimes over 5 or 6 weeks of a worsening condition. FinallyWest, on the night of the discharge, for specific reasonsoffered by Respondent's witnesses, summarily told Westthat he was through, that he could go home.Apart from the claims of complaint about Moore'swork, set forth in the recital above, the evidence revealsonly two instances of complaint or dissatisfaction, andboth of these I find did occur: (1) Shortly after West cameon as Moore's supervisor he approached Moore one nightduring the work shift and told him not to leave his job, notto go rambling around the mill, and walked away. I creditMoore's testimony that he was perplexed about these re-marks and later found West and asked him what hemeant,and advised that he did not ramble around the mill,that he did not have time to do so; (2) Moore admits, andIfind, that at an uncertain time before West became su-pervisor, Jack Cheek, who was then supervising Moore,and who has been mentioned as a participant in two otherdischarges, those of Kent and Davis, asked Moore to runsome head ends, Moore refused to do it on the ground itwas not a part of his job, and indicated he was going totalk to Smith, superintendent of weaving, about thematter.Considerable testimony, particularly in the cross-ex-amination of Moore, is devoted to this incident. I creditthe testimony of Moore that under the circumstances ofthedemand made by Cheek, Moore according toestablished custom would not have been expected to per-form the work Cheek demanded and that it normallywould have been done by a smash hand when the loomfixer had a loom out of production. There is no questionhowever that he did refuse at the time to do what Cheekthe supervisor asked him to do. Moore then went toSmith, was advised that Cheek wasrunningthe job, andthatMoore should do what Cheek requested of him ingetting the job done. Moore then testified, and I find, thatfrom that time on he did run head ends wheneverrequested regardless of the demands upon him respectingregular loom fixer's work. It is clear from the record thatthis incident of insubordination was not specified orclaimed by Respondent to be a cause of the discharge.There is however no question in my mind that it is rele-vant to a determination of the level of Moore's job per-formance. As appears hereafter, however, I do not findthat this incident or anything else that appears in theevidence constituted any real cause for the discharge ofthis employee, in the light of his record of long andsatisfactory service.There is revealing testimony of two witnesses, JamesGreer, called by Respondent and hereinbefore men-tioned, and Mrs. Roxie Hannon, called by the General281Counsel. Both are weavers. Greer's testimony was short.In it he states that he had complained to West and Comp-ton, also to Stroud, about the fixing on his looms; alsothat he got better production from his looms after Moorewas terminated. He also testified however, and this hasspecial significance in the light of the testimony of Mrs.Hannon, that the style of the cloth being woven onGreer's looms (that Pete Moore was fixing) was a badstyle and that it kept pulling out of the clamp.By her demeanor on the stand and the precise andknowledgeable manner in which she gave her testimony,I found Mrs. Roxie Hannon to be a reliable witness andIcredit her testimony. I find from it that for about 2months prior to the time that Moore was discharged a dif-ficultweave of so-called "bullet proof" cloth was beingwoven on many if not all of Moore's looms on some ofwhichMrs.Hannon and Greer were the weavers;Moore's looms and others constantly required attentionbecause this particular cloth was pulling out of the clampsregularly used; finally four looms were involvedin an ex-periment in which special clamps replaced the ordinaryclamps; the difficulty the loom fixers were experiencingwas not limited to Moore, but involved Hembree (whowas also discharged) and other fixers as well; and the dif-ficulty was getting attention plantwide in that the Com-pany called in a Mr. Rice who helped work out an im-provement through the substitution of the special clamps.During this difficult time Mrs. Hannon had also com-plained about low production to both the plant managerand to the superintendent of weaving, Smith. Mrs. Han-non testified with considerable specificity that the checkmade of the "terrible" condition revealed that 54 loomsbroke filling and 32 ran the filling out; and that the breakson the 54 looms were caused by the filling pulling out ofthe clamps. This witness was forced to leave her work onDecember 7 by reason of a foot operation and when shereturned the following February 15 the style of herlooms, while still bullet proof cloth, was a plain style andthe condition was altogether different, much improved.She testified further that when both Moore and JackHembree were discharged the bad condition with theclamps prevailed and continued to the time of December7 when she went to the hospital. Special clamps werefinally put on all the looms. Earl Bishop, a fixer on a partof her looms, had the same difficulty that the others ex-perienced with the fancy weave of cloth. He was notdischarged. Help was given to Bishop and other fixers byboth unifil men and head fixers in an effort to cope withthe unusual problem.It is clear from Mrs. Hannon's testimony, and I find,that the real cause of the trouble Pete Moore was havingwith his looms was the general bad condition prevailingwhere the fancy style of "bullet proof' cloth was beingweaved; and this was caused by the failure of the regularclamps to hold the cloth.General Counsel's Exhibit 11 is a loom card on whichdefects in the weaving process and the deficiencies in thelooms are noted when a flag goes up for the attention ofthe fixer. It indicates, through several entries, that duringthis critical period leading up to Moore's discharge theloom to which it relates was out of repair often becausethe clamp was not holding the filling, thus confirming thetestimony of Mrs. Hannon as well as that of Moore.The testimony of W. G. Stroud, supervisorcalled totestify by Respondent, also alludes to the difficulty Mrs.Hannon revealed, although his testimony does not in-dicate that the bad condition was general. It rather tends 282DECISIONSOF NATIONALLABOR RELATIONS BOARDto put the onus on Pete Moore.Thushe testified that hecomplained to JamesGreerabout Moore's production:they had several such conversations;on numerousmornings during this time flags would be on looms at thebeginning of the shift that followed Moore's fixing; thewitness talked to his superior,Compton;and it wasnecessary to get extra help, the inference being that thetrouble all related to Pete Moore's bad fixing.I reject thisinference and find on the contrary that the bad conditionto which Stroud referred was the general condition havingto do with the failure of ordinary clamps to hold the cloththat was being woven at the time.From all of the foregoing testimony and the additionaltestimony of the witness, John R. Fulbright to the effectthat there has always been a tolerance on the length of thepick and stroke imposed on a weaver,it appears that suchdifficulty as Pete Moore was having fixing his looms forthe weeks immediately prior to his discharge had little ifanything to do with his skill as a fixer and related entirelyto the bad condition generally prevailing because of thetype cloth being woven. Thus the testimony of all of thewitnessescalled byRespondent as to Pete Moore's per-formance has little if any probative value in that most ofit, i.e., the testimony of West and Compton,rests entirelyon the complaints Greer made to them about Moore's fix-ing; and such complaints and their testimony concerningthe complaints,as well as the testimony of SupervisorStroud as to similar complaints,were all actually based onthe failure of the clamps to hold the cloth.I therefore findand conclude that Moore was not discharged because ofbad job performance,but rather because of his union ac-tivity and that in the discharge Respondent violated Sec-tion 8(a)(3) of the Act.7.Talmadge C. Clardy,8(a)(3)Talmadge Clardywent to work at the Dunean plant in1939 and workedthere continuously until his dischargeon orabout October 6, 1965.When terminated he wasclassifiedas a twister tender and had beensuch for 18 or20 years. There isnothing in the evidence to indicate hehad beenanything but a satisfactory employee for all ofhis longservice, except forthe last few months; and theevidenceadduced bythe Respondentin the effort toshow that the period of deterioration in his service ex-tended backperhaps as long as2 years,is uncertain as todate,or even approximations of the times,and that cer-tain adverse actions were taken because ofpoor fob per-formance.The evidencereveals, and Ifind, that over theyearshe had been complimented on hisworkand on oneoccasion,as Clardy testified,and as the testimony of hissupervisor,Maxie Ellison, supports to a degree, a com-mendationcame to Clardyfrom outside the plant throughmanagement in the formof a letter.From all the evidence I find and conclude that Re-spondent had knowledge at the timeof Clardy's dischargethat he was active in behalf ofthe Union,and numberedhim among the union adherents within theplant. Thus,Ifind that prior to the first representation election atDunean,Ellison visited casually with Clardy over a unionleaflet and told him he did not believethe Union hadmuch to offer the people in the plant.Clardy then gaveat least a first indication of his union sympathy to Ellisonby telling him he thought management could do betterthan it was doing. I also find that Ellison again talked toClardy about the Unionimmediately after managementhad addressed the massed employees about the comingelection,and that in this conversation when Ellison askedClardy whatthe employees were talking about,Clardyadvised Ellison that nobody was going to change hismind aboutthe Union. Clardy hadsigned a union mem-ated at the time of the first election.I find that he talkedto numerous people about the Union and attended unionmeetings. I do not credit the testimony of Ellison thathe did not know when he dischargedClardy that Clardywas a union adherent.His version of the discussion withClardy aboutthe union leaflet acknowledges that therewas a conversation but varies somewhat from Clardy'sas to just what was said.While the variations are not ofgreat significanceI credit Clardy's version,hereinbeforeset forth.Ialso discredit Ellison's statement that henever talkedwith Clardyconcerning the managementspeech to the employeesprior to theelection.In the testimony adduced by Respondent to establishits just cause for the dischargeof Clardy,there is nothingof great significance excepting the final incident thatprecipitated the discharge.Thistestimony,if given fullweight,and if it did not have to be considered on balancewith Clardy's long satisfactory service as indicated in therecord,might be deemed to establish just cause for thedischarge. I cannot however find that this incident in thelight of all the circumstances revealed in the evidenceeither constituted good cause for discharge, or was the ac-tual cause. On the contrary I find and conclude thatClardywas discharged because of his union activity inviolation of Section 8(a)(3) of the Act.Respondent's evidence as to the final incident resultinginClardy's discharge (and there is little if any directevidence in the record to refute it) indicates that Clardyin attending the bank of twisters under his operation,failed to put "tails" on 83 spools of yarn. A twister per-forms one step in the reduction of yard from the rawmaterials to the stage where it is ready for weaving.Through earlier steps in the process the yarn,alreadyloosely formed,is fed into twister frames,is twisted moretightly and into a smaller dimension,and winds on tospools which are removed by the twister tender wheneach spool fills. There are many spools on each frame,each tender operates several frames,and in the roomwhereClardyworked there were other tenders perform-ing the same duty. On the day in question the twisters thatClardy tended produced approximately 3,000 spools.Certain yarns required"tails" and other yarns did not. In-structions to the tenders appear on cards placed on thetwisters, including instructions concerning tails. Accord-ing to the instructions,about 480 spools of 3,000produced on Clardy's machines should have had "tails"and 83 of the 480 did not. The record reveals that in ac-tual practice (perhaps a loose practice on which twistertenders are not justified to rely but are prone to do), theyget a signal,so to speak,as to whether a certain yarnrequires a tail from the first spool of each yarn theyremove on their shift. Thus if the yarn was intended tohave a tail,the tender working the same machine on theprevious shift would have been putting the tail on the par-ticular yarn and the tender on the succeeding shift wouldsee it and continue to put it on. Clardy testified that if hefailed to put tails on the 83 spools as Ellison testified, itcame about through his reliance on this practice.Failureto put a tail on a spool where it is required is significantfailure,in that the tail expedites the process of readyingthe loom for weaving the cloth. A very considerableamount of extra work is involved in utilizing the yarn on J. P. STEVENS & CO.83 spools that have no tails where the yard is the type thatrequires a tail on the spool for expeditious handling.Maxie Ellison's testimony which constitutes the prin-cipalpartofRespondent's defense as to Clardy'sdischarge, reduced to a brief narrative, indicates that overa period of several months he began to have trouble withthe employee. Clardy would be off the job and Ellisoncould not find him "and things of that sort." About 4months before Clardy's discharge, Ellison noticed oneday around lunchtime a good many spools where theyshould not have been and where the yarn would becomesoiled.He looked for Clardy and could not find him, solaid the spools in a proper location himself. He went intoa different room and there found Clardy just walkingaround.When he asked him what he was doing thereClardy said he "was looking for a gold mine." Ellison toldhim he should not be off the job and not leave the depart-ment. A week or so thereafter when yarn of the typebeing produced on Clardy's frames was short in theweaveroom he went to advise Clardy and Clardy was notthere and was still absent on a second and a even thirdvisit.Finally he came back and again Ellison told him heshould not stay away from the job so long. Considerablylater, in another instance, he became aware that Clardyhad been off the job as much as 45 minutes. About amonth before the discharge there was still another suchincident when Ellison, looking for Clardy, had to waitaround "a good little bit." On this occasion, he testified,he found yarn running in a way that tended to damage orburn it and so he took 30 or 40 spools off the frame him-self to prevent this kind of damage. Then on the day of thedischarge he was checking over the job in the regular lineof his duty to make sure tails were being put on whererequired, and found two of Clardy's frames where a fewspoolswere lacking tails; on closer inspection hediscovered that 83 spools in all were thus defective. Afewminutes laterClardywalked up and Ellisondischarged him.These incidents lose some significance in that noneproduced a written reprimand from Ellison. The recordreveals with respect to various other discharges involvedin this case, that Respondent in the main had ceased togivewritten reprimands to employees for reasons notdefinitely established. But they were still given now andthen according to the record of evidence, and none ofClardy's times away from the job, about which Ellisontestified, seemed serious enough to produce a writtenreprimand, commonly referred to in the office as a "P A,"that is a personnel action report. The incidents also lackweight in probative value because of the character of thefailure _ in each_ case. That is, it is clear that not everytender must be in attendance all the time. The machinesbeing attended by one tender are not stopped when hetakes time off for lunch, or to take a break for any otherreason. It is noted that on one occasion when Ellison didnot find Clardy at his machines, Ellison indicated it wasaround lunchtime. Thus in standard practice the tenderhas some right to be away from his machine sometimesfor periods of uncertain duration. While it is granted thatexcessive time away from the job would amount to a sen-ous problem, the incidents about which Ellison testifiedinvolving Clardy, and the manner in which Ellison dealtwith them, makes it impossible for me to consider theseincidents as a substantial background of bad performancewarranting the quiet precipitous discharge for the failureto put tails on spools of yarn. Apart from the conclusionIdraw that failure to put the tails on the spools was sig-283nificant failure, Clardy's some 25 years of good serviceentitled him to at least one such serious failure and adefinite warning in writing. And there are other factorsrevealed in the evidence that contribute to my finding thatthe "tails" incident was not as serious as Ellison soughtto present it, even when considered in connection withthe incidents of absence from the job about which hetestified.Clardy testified that on the day of his discharge he hadbeen at the water fountain getting a drink and when hereturned Ellison was at his machines. Ellison asked himif he did not know that certain spools should have tails onthem. Clardy replied he did not know and walked to theend of the frame to look at the instruction card. Ellisonfollowed him and there asked Clardy if it was a radio hehad in his pocket and plugged in his ear. Clardy said itwas and Ellison asked him if he did not know he was notsupposed to listen to the radio on the job. Clardy repliedthat he had done it before and nobody had ever saidanything to him about it. Ellison then said you are notsupposed to have it here and I am going to have todischarge you. I find and conclude that Clardy's recitalabout the radio incident is substantially what took place.Ellison acknowledged that he spoke of the radio at thetime.While it is not claimed by Respondent that the radio in-cident was in any way grounds for the discharge, I con-sider Ellison's remonstrance significant in the determina-tion of the real cause of Clardy's discharge. The evidenceclearly reveals that the use of small transistor radios byemployees in the plant was not uncommon, particularlyduring special events such as the world's series inbaseball to which Clardy was listening at the time.Respondent's failure to rely on the radio incident as a partof the cause of the discharge is an indication of its ownview that use of the radio under the circumstances wasnot a rule violation worth mentioning. Thus the mentionof it to Clardy by Ellison, at a time when he was about todischarge Clardy, indicates that Ellison was looking forreasons to disapprove of Clardy's service and to justifythe discharge that immediately followed.Another factor contributing to my conclusion that thedischarge was not really for justifiable cause is the clearrecord that failure to put on tails is not an uncommonfailure; that Ellison in his long years of service with theCompany never discharged anyone else because of it; andthe testimony of other employees, which I credit, in-dicates that they never heard of any other discharge onsuch ground. Ellison's testimony that the reason he neverfired anybody other than Clardy for not putting on tailswas because he never had any other employee fail in thisrespect to the extent Clardy did is not persuasive. For itis hardly plausible that Clardy with a work record overthe years that brought from Ellison himself words of com-mendation in the past would be the worst of the twistertenders.For all these reasons I have found that Clardy wasdischarged because of his union activity.8.J. B. Wilson, 8(a)(3)It is my opinion, and I find and conclude, that the al-legation of the complaint that J. B. Wilson was dischargedbecause of his union activity is not supported by a pre-ponderance of the evidence. I therefore recommend, forthe reasons hereinafter set out, that this allegation of thecomplaint be dismissed. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy determination that the evidence does not establisha discriminatory discharge of Wilson rests largely on thecredibility resolution I make between the conflicting sto-ries of Wilson on the one hand, and on the other witnessescalled by Respondent, Dove Glenn, a general overseer;Dewey Gilreath, head filling hauler; and Beryl Green,Wilson's fellow worker.Wilson went to work for Respondent in September1960. At the time of his discharge he was dividing hisworking day between two jobs of lower classification, onehauling quills and the other hauling filling.While hetestified that he did not recall ever receiving any adversepersonnel action report, I believe he was a disquieting in-fluence in the plant. While some of this appears to havebeen grounded in his sympathies for the Union and result-ing contacts made with workers, it seemed to go beyond,and become unrelated to, permissible union activity.Respondent, through counsel, stated to the record thereason for the discharge of Wilson was his threat ofviolence to other plant personnel. I find and conclude thatthe evidence supports this ground.The discharge grew out of an argument Wilson hadwith Beryl Green. Green had posted an order for certainquills to be delivered by Wilson. Wilson, claiming that theneeded quills had already been delivered to the spotwhere they should have been, so advised Green and aheated argument ensued. In the conflicting evidence ad-duced as to just what was said in this argument I creditGreen's testimony that Wilson said in substance that ifGreen would meet him outside at the end of the shift, Wil-son would use his gun on him.From my observation of Wilson I do not believe he isthe kind of person who would have reacted in the alterca-tion as he testified he did. His version is that when he toldGreen that the quills were where they should be, Greengot angry, called him a name that would not bear repeat-ing, and that witness walked away. Soon after the argu-ment Wilson's supervisor, Gilreath, came in and Wilsontold him that Green had cursed him. Gilreath went toVickery, Green's supervisor, and the two were joined byWilson. Green was brought into the group. After somediscussion Gilreath told Vickery that he would have tosee someone else about it. The next morning he and Wil-son went to the office of Glenn, general overseer. ThereWilson repeated his story that Green had cursed him andGlenn advised that he would check into it. That afternoonGilreath and Wilson were both called back into Glenn'soffice where Glenn told them that Green had said thatWilson had threatened to use a gun and asked Wilson ifthiswere true. Vickery testified, and I credit him, thatWilson then admitted he had said "something like that"and that Glenn then advised Wilson that he was beingdischarged; Wilson then told Glenn that Beryl Green wasnot the only one he was going to get; Glenn had been try-ing to run him off for 5 years; and he would get even withhim too.Glenn testified to substantially the same story relatedby Gilreath: that when Wilson's complaint first came tohim, Glenn had gone with the story to Vickery, Green'ssupervisor; Vickery called Green over and that Greentold Glenn the story in full, the argument began; both heand Wilson cursed each other; Wilson threatened himwith a gun- "was going to get him when he went out thatafternoon"; and Glenn then went back to his office, calledin Gilreath and Wilson and told Wilson what Green hadtold Glenn. I credit this testimony of Glenn: "I asked himif he did [threaten Green with a gun] and he did notanswer me,and Itold him I wanted to know if he hadthreatened Mr. Green witha gun. I told him that Greenhad said ... he would get him when he went out after 4o'clock, and he said that he said something like that."Glenn then told Wilson that he could not keep him on,threatening people with a gun, and that he would have todischarge him.In view of my conclusion that the evidence supportsthe finding I have made that Wilson threatened a fellowemployee with a gun, and that I do find and conclude thatthiswas just cause for discharging him and was the realcause of the discharge, it is not necessary to deal with theproblem whether Respondent had knowledge of Wilson'sunion sympathy. There is no question but that Gilreathhad discussed the Union with Wilson, but I am inclinedto believe the testimony that Wilson represented tomanagement at one time he had nothing whatever to dowith the Union. Thus it may be that at the time of thedischarge Glenn was not aware that Wilson was con-nected with the Union. Granting however that manage-ment did know of Wilson'sunionconnection and thatRespondent may have been looking for a reason to get ridof him on this account, and may therefore have welcomedthe altercation with Green, even so I find and concludethat the discharge was made because of Wilson'sthreatened violence and that Respondent's interest in thetermination because of the employee's unionactivity, ifknowledge and such interest did in fact exist, is only anincidental phase of the matter, having nothing to do withthe discharge because ofunionactivity. If so, as I have in-dicated, the evidence does not support that fact. I gainedfavorable impressions from my observations of the wit-nessesGlenn, Gilreath, and Green as to their testimonyon the issue, and cannot believe they manufactured thestory concerning the gun. On the other hand I gained theimpression of Wilson that he was both volatile and impul-sive. If he was in fact discharged because of his union ac-tivity,it isunfortunate that there was not more persuasiveevidence of the fact available for introduction.9.Robert Wesley Arrowood, 8(a)(3) and (4)At the time of his discharge the employee Robert Ar-rowood held the job of assistant fixer in the picker room.He had responsibility for weighing the various kinds ofraw material that went into hoppers feeding the pickerswhich blended the various staples into laps,in an initialprocessin theproduction of yarn. In additionitwas partof his job to help the fixer in the maintenance of themachinery. If the weighing of the materials for introduc-tion into the hopper was not done properly the blendwould be out of the ratio intended and the cloth wovenfrom the resulting yarn would be defective, particularly inthat it would not properly take dye.The reasons advanced by Respondent for Arrowood'sdischarge were that a few weeks before he had failed totake proper steps on ascertaining that the weights of sta-ples were wrong, and that on the day before his dischargehe failed to do any weighing.Arrowood had worked forRespondenta few monthsin 1959 before he went into military service. He wasdischarged on or about October 29, 1965. The record dis-,closes,and I find, that Respondent had knowledge of Ar-rowood's support of the Union; and it was stipulated bythe parties that Respondent also had knowledge that Ar-rowood testified under subpena in August 1965 on the J. P. STEVENS & CO.285objections filed by the Union to the election held May 13,1965; and also that he testified in a previous case in whichRespondent was charged with the commission of unfairlabor practicesIn the first incident relied upon by Respondent asgrounds for discharge, the evidence discloses, and I find,that Arrowood, having determined that the blend of rawmaterials or staples was of improper weight on a certainpicker, stopped the picker and reported the matter to hissuperiors, Claude Vaughn and Joe Gorman, and askedthem what to do about it. When Arrowood returned to thepicker he found it running; and so did his supervisor, Gor-man, when he went to the picker following Arrowood'sreport of the off-weight blend. It appears from theevidence that the part of this incident held by Respondentto be more objectionable was either that Arrowood failedto shut down the picker when he learned of the bad mix-ture of blends or that he started it up after reporting thewrong weights and before making any correction. Thewitness Gorman however seemed to attach blame to Ar-rowood for repeatedly reporting misblends during theseweeks, when actually no wrong weights could be deter-mined This excessive caution on the part of Arrowood,or as Gorman seemed to treat it, this purposeful misre-porting, was not relied upon, however, as any ground forthe discharge.From my observation of Arrowood on the witnessstand, I reached the conclusion that he was a conscien-tious, careful person and that he gave credible testimony.Thus where there is conflict between his testimony andthat of Claude Vaughn and Joe Gorman, I credit Ar-rowood and find and conclude that the preponderance ofcredible evidence relating to the incident establishes boththat Arrowood did shut the picker down when he learnedof the improper blend of staples, and that he was notresponsible for starting it up before the weights had beencorrected; and therefore conclude that the incident doesnot establish any contributing cause to Arrowood'sdischarge.The second incident on which Respondent relied asjust cause for Arrowood's discharge seemed from theevidence to be the more significant one. Admittedly Ar-rowood failed to weigh the hoppers on the day inquestion, the day before his discharge. The reason hegave, and I credit his testimony, is that Gorman had toldhim visitors would be coming through the picker roomand to be sure and have the pickers clean and all themachines running and to let other things go; one pickerblew a diaphragm early on the morning of the day inquestion and that another picker was broken down withparts laid out all over the floor; a third picker required at-tention to the conveyor belt; the whole day (the day im-mediately before his discharge) was taken up in the repairof these machines, and he advised Leroy Robinson, thefixer with whom Arrowood worked as assistant fixer, thathe had been unable to do the weighing that day.The next day Robinson advised Arrowood thatVaughn wanted to see him in the office. They went tothe office and Vaughn, ascertaining that Arrowood hadnot done the weighing the day before, discharged him.The record reveals that the first responsibility of anassistant fixer, such as Arrowood was, is to maintainproper weights of blends in the hoppers. Evidence ad-duced in behalf of Respondent was intended to establishthat it was always absolutely inexcusable for the em-ployee in charge of weights to neglect them for as long asIday. On the basis of the testimony of Arrowood, whichagainI credit where it conflicts with that of his superiors,and also on the testimony of a former employee ErnestMurphy whose demeanor on the stand impressed mefavorably, I find and conclude that if unusual circum-stances required the attention of the assistant fixer atother duties, weighing the blends would not take place fora whole day and even longer and be condoned by manage-ment.Ialso find and conclude that while deliberatefailure to weigh the blends was regardedas a seriousfailure, in the case of another employee, one Larry Estep,such deliberate failurewas not deemed cause fordischarge but that on the contrary the employee wastransferred; also that rarely if ever was an assistant fixerdischarged for failure to weigh blends, excepting Ar-rowood.In a resolution of credibility between Gorman and Ar-rowood I also find and conclude from Arrowood'stestimony that Gorman, Arrowood's supervisor forseveralmonths prior to the discharge, talked to Ar-rowood more than once about the Union; Gorman ad-vised Arrowood he had bet $100 Arrowood was for theCompany but on the contrary had heard he was for theUnion and was disappointed; Arrowood had to tellsomeone in managementhe was going to vote for theCompany, to think it over and let him know about that;also Arrowood's license taghad been taken down at aunion meeting; later, if Arrowood had made uphis mindto vote for the Company to tell it toa superior, PaulCompton, but not to tell Compton Gorman had told himto do it; and also if Arrowood did not vote for the Com-pany in theunion electionto be held May 13, 1965, insubstance, he might as well get himself another job.I also credit the testimony of the witness Murphy, overthe denial of Joe Gorman, that Gorman asked Murphyprior to theunionelection to find out who of the em-ployees around him was for the Union. I also credit thetestimony of Arrowood that after he testified in the Boardproceeding his superior, Gorman, watched him moreclosely than normally, and checked his work morefrequently and that his superior, Vaughn, wouldn't speakto him for about 2 weeks.For all of the foregoing reasons I find and conclude thatArrowood was discharged, not for just cause, but ratherbecause of hisunionactivity and because he testified inproceedings held under the Act and in violation of Sec-tion 8(a)(3) and (4).10.Mrs. Doris Waldrop, 8(a)(3)As hereafter appears I find from the preponderance ofthe credible evidence that DorisWaldrop was notdischarged by Respondent because of her union activity,or discharged at all, but rather quit; and therefore recom-mend that the allegation of the complaint that she wasdischarged in violation of Section 8(a)(3) of the Act bedismissed.This employee went to work at theDunean plant in1958. She quit in 1960 because of a pregnancy and afterthe pregnancy returned to work and worked until aboutAugust 29, 1965.There is no question but that she gave 2 weeks' noticeof her intention to quit. According to her testimony, whenshe gave the 2 weeks' notice about the middle of August,she told her supervisor, Nevin Minyard, that she had toquit unless she could make a different arrangement abouta babysitter. Minyard, however, testified that she gave an 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDunconditional notice of her intention to quit and saidnothing about the problem of the babysitter. Minyard ap-peared to me to be a credible witness and he gave con-vincing testimony that when Mrs. Waldrop gave thenotice she attached no conditions. I find that thebabysitter was not mentioned at this time.Ifindand conclude from Mrs. Waldrop's owntestimony that she engaged in no other union activity thanwearing a badge at work prior to the union election andthat she attended one session of the hearing on objectionsto the election, not as a witness but because of her own in-terest, and there saw her supervisor, Minyard. While therecord indicates thatMrs.Waldrop's interest in theUnion was casual, it does support the finding, that Imake, that the Company did have knowledge of her unionadherence.At the end of the 2 weeks' notice she had given that shewas going to quit, that is during her last work shift, shewent to Supervisor Minyard and told him she hadchanged her mind and did not want to quit. This waswithin a matter of days after she had attended the hearingon objections. Her visit to the hearing room had beenafter she gave her notice of intention to quit. When ad-vised that she had changed her mind and did not intend toquit after all, Minyard told her that she had already quitand that they had a replacement for her but that she couldsee Woodson. Mrs. Waldrop then did go to see Woodson.Iwas favorably impressed with the reliability of Wood-son and credit his testimony that (1) at no time did shesay when giving the 2 weeks' notice, it was conditionedupon her not being able to get another babysitter; (2) hetold her when she came to retract the notice it was toolate because her replacement has already been hired andhe could not back up and get rid of the person he hadhired in her place and had no other place for Mrs. Wal-drop; and (3) he had in fact hired Brenda King as suchreplacement.Mrs.Waldrop'spositionaccording to her owntestimony concerning the babysitter is somewhat incon-sistent. She testified that when she first talked to Wood-son about quitting she told him she was going to put in anotice unless she could find a babysitter who would "stayin" at her house. But her cross-examination reveals thatlater when she decided to retract the notice, she had notfound a new babysitter but was going to do with the oneshe had at the time she gave the notice. This change inposition, not explained by Mrs. Waldrop, together withthe conclusion I draw respecting her desire for transfer toanother shift, plus her interest in the Union evidenced byher attendence at the hearing on objections and the reliefthe Union was seeking to give employees, leads me to be-lieve that her late effort to retract the notice to quit was anafterthought based on an assumption that if she took thefirm position she was not quitting after all, she might begiven the assignment she had wanted for sometime on theother shift.I credit the witness Edna Jones who testified that priorto the time Mrs. Waldrop's employment terminated, shehad told the witness that she had seen a doctor that day,that he advised her her nerves were bad and that she wasgoing to have to quit. No mention was made of thebabysitter problem. This testimony tends to support thecredibility findings I have made in the conflict betweenMrs. Waldrop's testimony and that of both of her superi-ors,Minyard and Woodson, as to whether the noticegiven was one conditioned on solution of the babysitterproblem. As to Mrs. Waldrop's desire for a transfer fromthe third shift to the first shift I find and conclude from allthe evidence that her superiors did have knowledge of herdesire for such transfer; she had been advised she couldbe transferred but that it would depend on her seniority;and her right to such transfer on such basis had not beenreached.The witness Doris Hunt, called by the General Coun-sel, gave testimony tending to support the claims of Mrs.Waldrop. She went with Mrs. Waldrop to Minyard's of-fice when the notice was retracted and testified that sheheard Mrs. Waldrop say to Minyard that she had told himon Wednesdayand againon Thursday and was telling himagain that she had a babysitter and was not quitting. Thiswas on Saturdaymorning,August 28, at the end of whichworkday Mrs. Waldrop's services were terminated. Mrs.Hunt also testified that the person who actually took overthe machine that Mrs. Waldrop had been attending wasan old employee who came on the job from the secondshift; after she had worked a short time only another em-ployee, Sammy Clark, came over and ran the job a fewhours; and the particular machine had been running offand on since then with no apparent permanent replace-ment for Mrs. Waldrop.As to the suggestion flowing from this testimony thatthere was not a permanent replacement for Mrs. WaldropIcredit the positive testimony of Woodson that the dayafter he received the notice from Mrs. Waldrop of her in-tention to quit 2 weeks' hence, he instituted proceedingsthat resulted in the employment within a few daysthereafter of Brenda Lou King; she was a learner andcame on the job as replacement for Mrs. Waldrop a fewdays before the expiration of the 2-week notice; the em-ployee who actually took over Mrs. Waldrop's machinewas an old employee who had been desiring a transferfrom the second to the third shift; and find and concludethatMrs. Waldrop was actually replaced and that therewas no available opening for her after she changed hermind about quitting.Mrs. Hunt also testified that she had known other em-ployees who had intended to quit, changed their minds,and been retained in employment. This testimony, how-ever, has no probative force as to the case of Mrs. Wal-drop in the light of the explanations given by Minyard andWoodson concerning such other employees: as to SammyClark, he gave notice, quit, and was gone for about aweek, and then came back as a new employee; and PatJones had only said she wanted to quit but gave nodefinite notice.On the basis of the evidence and the findings hereinbe-fore discussed, and the demeanor of the witnesses on thestand, I have concluded that Respondent, through Wood-son and Minyard, dealt fairly with Mrs. Waldrop and thather employment terminated by reason of the action whichshe herself initiated. I consider it very significant thatRespondent did not take the initiative in terminating thisemployee, but recognize of course that the employee'snotice that she was going to quit did not immunizeRespondent against a finding of violation if the evidencehad revealed she was not kept on by reason ofher unionactivity after changing her mind. As I have indicated,however, and have set forth above, the evidence does notsupport any such finding in my judgment.11.Richard Evans, 8(a)(3) and (4)Richard Evans' employment with Respondent wascomparatively short. He came to work in June 1963. Hisservices ended about August 26, 1965. J. P. STEVENS & CO.287The record amply establishes and I find that Respond-ent knew Evans was an active union adherent; he wason the union organizing committee and Respondent stipu-lated that it had knowledge of such membership throughunion leaflets; and he testified in a Board proceeding onAugust 16, 1965, under a subpena issued at the requestof the General Counsel.This employee's services came to an end as the finalresult of an injury he sustained on the job.It isRespond-ent'scontention that his back had fully recovered, hewas able to perform his duties, his job was available, andhe simply declined to carry on his tasks -in effect that hequit.On the other hand, it is the position of the employeeand the General Counsel that Evans at the time his ser-vices terminated still suffered a residual effect from theinjury that made it impossible for him to do the workrequired in his classification, Respondent could havetransferred him to a job he was capable of performing, butdid not do so because of a strong desire to get rid of himbecause of his union activity, and therefore made it im-possible for him to continue in his employment.Thisissue isnot easily resolved, but after carefullyweighing all the credible evidence adduced, I have con-cluded that the General Counsel has failed to establish bya preponderance of such evidence that Evans' employ-ment was terminated for discriminatory reasons.Evans' considerable activity in behalf of the Union in-cluding his membership on the organizing committee, theinterest he showed in Respondent's material posted onthe bulletin board, and the slight altercations he had withmanagement in his attempt to copy such material, his ap-pearance as a witness for the General Counsel in a Boardproceeding, plus the timing of his discharge following soclosely after testifying, together with the well-establishedpattern of Respondent's conduct in deliberately weedingout union adherents from its employees, make thisdischarge highly suspect. Other circumstances, however,revealed by the quite impressive testimony of two wit-nessesin supervisory positions, Eugene Gorman andAlvin McWhite, must be weighed against the suspiciouscircumstances.Care must be taken in a case such as this one (precededby two similar cases), where a pattern of unlawful con-duct is well established, not to treat every action of theemployer as discriminatory just because much other ac-tion is discriminatory. Not only must care be taken toavoid automatic findings of discrimination as to all em-ployer conduct adversely affecting employees, but theremust be sensitivity to the likelihood that some employeeswill deliberately rely on union and government help to re-lieve the employee of the consequences of his ownfailures on the job. While I cannot say that I regarded theemployee Richard Evans as an unreliable witness in thesense that he purposely misrepresented facts, I did ob-serve in himardor and enthusiasm in behalf of the Unionas a protector of employees' rights, that I concludecolored his story. Thus, most of his testimony is conclu-sionary on the rather fine issue as to whether he was ac-tually discharged or quit, hoping that in the strugglebetween the Union and his employer his claim that hewas treated unfairly would be established in this proceed-ing. On the other hand, I find and conclude that the histo-ry of his original injury and his reactions thereto, plus themedical testimony and other circumstances relating to hisphysical capacity, and the pattern of Respondent's con-duct with respect to all aspects of his case, reveals areasonable approach on the part of Respondent andjustification on its insistence that he do the job requiredof him, under conditions offered, or in lieu thereof toleave Respondent's employment.Largely on the basis of the testimony of Eugene Gor-man as it is corroborated by his superior, McWhite, buton the whole record, I make these findings and conclu-sions. On a date not ascertainable from the evidence, butin the latter part of 1964, either in November orDecember, or January 1965, Evans hurt his back in han-dling a he, ivy beam. His work as a slasher tender's helper"in the ha il" consisted mostly of handling beams of vary-ing weigh is, some very heavy. Standard practice was forthe helpr,r to obtain extra help when the immediate taskcould wit be handled safely by himself. A mechanical liftwas available that in most instances made manual han-dling of the extra heavy beams unnecessary, but not al-ways.The exact nature of the injury does not appear from theevidence ever to have been precisely ascertained, and itsdetection and treatment depended largely on the subjec-tive symptoms of pain reported to the doctors by Evans.In its final stage it was referred to as shoulder pain trans-ferred from the lower back. When Evans first returned tothe job aftersustainingthe injury he was told to donothing more then he felt like doing, and in fact did verylittle.This was pursuant to a "light work slip" sent toRespondent by Dr. J. G. Murray following his examina-tion of Evans. The light work lasted for approximately 5or 6 weeks, when pursuant to a medical report that Evanswas able to resume his normal duties, he assumed hisregular work and worked there several months. Intermit-tently during this period Evans would complain either toGorman or to McWhite that his back still bothered him.During the early part of his resumption of his regular du-ties he had been regularly furnished with a helper. Duringthe period of Evans' complaints that his back stillbothered him he indicated that a junior employee, DanHood, who worked as a helper between the slashers atlighterwork, was willing to exchange jobs with Evans.The supervisors, however, declined to make this transferfor the reasons that Evans had previously been betweenthe slashers and Hood had been in the hall and that Evanshad asked to be removed from his job because he couldnot and did not want to perform one of the necessaryfunctions of attending a slasher on occasion; Hood hadthen been put back between the slashers and had showna desire to continue there and eventually to become aslasher tender; Evans'unionactivity was well known toRespondent at the time of his injury and during all themonths following it when he complained about pain as heperformed his duties; but the supervisors' answer toEvans on his complaints was simply that according to thedoctor's report he had fully recovered and was able toperform his work. Furthermore that Gorman believed hewas able to perform his work because he did it much ofthe time without complaining. Near the end of his em-ployment Evans went to Gorman, showed him a state-ment from Dr. L. H. Taylor (G.C. Exh. 8) indicating thatEvans had some muscle strain in his back being ag-gravated by heavy work and suggesting it possible he begiven light work. Gorman indicated he would talk toMcWhite about it and on that same day at Evans' requestletEvans go home 2 hours early but asked him to comeback for the regular shift the next night. The next nightEvans did not report for work but called and left wordwith Gorman's daughter that he would not report. Thenight following he again reported by telephone to Gorman 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would not be on the job and Gorman asked himto12.Danny Allison, 8(a)(3) and (4)come in the next morning to speak to Alvin McWhite,overseer.He reported to McWhite the next morning andMcWhite told him he would have to perform his duties,that he was not interested in Dr.Taylor's statement, andhad no lighter work available. I wasfavorablyimpressedwith McWhite's testimony.Inasmuch as Dr.Taylor wasnot called as a witness,and was not available for cross-examination,his statement that Evans suffered musclestrain is of dubious probative value.There is no indica-tion on what he based his opinion.Evans advisedMcWhite he was not going to quit and McWhite advisedEvans if he was not going to perform his job he could pickup his pay; thus Evans' employment was terminated. Ifurther find and conclude that on August 26, 1965, theback condition of unknown cause had extended over aperiod from 8 to 10 months;Respondent was willing to letEvans stay on the old job if he had been willing to do it (ashe acknowledged);also he had gone to Navy boot campabout November 14, 1965, less than 3 months after hisemployment with Respondent came to an end; he en-gaged in all normal training there including pushups atleast once; and he did not testify of any ill effects. He de-nied that: he had been given a thorough physical examina-tion before entering the Navy; there was any physical ex-ercise at all involved at the camp excepting marchingfrom classroom to classroom and to dinner and supperand breakfast;and there was any physical examination orphysical exertion connected with his training.General Counsel's Exhibit 9, a copy of a report of theSouth Carolina Employment Security Commission con-cerning Evans' lack of entitlement to benefits under theSouth Carolina law, is not deemed meaningful or proba-tive on the issue here.It is noted that in this case,Respondent did not initiatethe action that resulted in the cessation of work.Thus theproximity of the time of termination to Evans' appearanceas a witness in the Board proceeding loses some of its sig-nificance.If the final incident of Evans' claim that hisback hurt(a few nights before his employment ended) hadbeen an isolated case and not a continuation of similarcomplaints where he continued to hold the job over aperiod of months, Respondent's method of dealing withitmight be considered unreasonable. I conclude however,in the light of all the preceding events, it was not un-reasonable.In the final analysis Evans'case depends onhis own claim that his back hurt. This must be consideredin the light of the fact no doctor was able to pinpoint anycause of back injury. It must also be considered againstRespondent's completely reasonable attitude immediate-ly after the claimed injury occurred and for a considerableadditional period during all of which Respondent had fullknowledge of Evans' ardent support of the Union. ThusRespondent permitted Evans to continue his job doingonly what he wanted to do for a period, then furnishedhim a helper for a considerable period after he assumedhis regular duties, and at all times made extra help availa-ble on his request to perform specific jobs. Respondentalso only required him to do the job which he himselfchose to do in preference to the one he later sought to betransferred to, and I find and conclude that the evidenceclearly establishes that the Respondent's position on thetransfer was entirely reasonable.As indicated I cannot find that a preponderance of theevidence establishes discriminatory action against Evansand therefore recommend that the allegations of the com-plaint that Respondent violated Section 8(a)(3) and (4) inconnection with this discharge be dismissedI find and conclude that the evidence adduced in behalfof the General Counselis notsufficientto sustain his bur-den of proving that Danny Allison was discharged inviolation of Section 8(a)(3) and (4) of the act. I thereforerecommend that these allegations be dismissed.The record reveals that Allison, a boy of 17 years, wasinRespondent's employ only a short time. There is noevidence in the record to establish he engaged in anyunionactivity except as it would be inferred from the factthat he testified at the hearing held on the objections tothe election, filed by the Union. This was August 1965.The work to which he was firstassignedinvolved keep-ing the floor of the department where he workedstraightened up and clear of confusion, taking out bob-bins, and handling other heavy items that made his taskssomewhat ardous. He was then put to the job of haulingyarn and while performing this job, before he testified atthe hearing, he was subjected to considerable criticism forthe manner in which he performed that job. Also prior tothe time that he testified he was advised by his super-visor, John Bailey, another job might open up that wouldpay him 4 cents more an hour. On the day after hetestified he was told that the other job was open andasked if he wanted it. He indicated he would like to try itand if he did not like it, return to the old job.During the time he was on the old job, he virtuallyacknowledged, there were complaints from the shift fol-lowing his, about the condition in which he left the job.He also admitted that his supervisor found him on occa-sions lying down on the bench in the room where em-ployees went to smoke. He gave as his reason for lyingdown on the job that his back "was about to kill" him.While he testified that he advised Bailey he wanted hisother job back, the record does not indicate he was per-forming his present job in a satisfactory manner, entitlinghim to another transfer or continued service in the job hehad.Finally Bailey told him that he and Bailey's superior,James Woodson, wanted to talk to Allison in Woodson'soffice. There they advised him that he was not performinghis job satisfactorily. The evidence is somewhat confusedas to just what was said to bring the matter to a conclu-sion, but I find that Allison responded, when advised hisperformance was not up to standard, it was the best hecould do and if it did not suit his supervisors he wouldquitWhile he denied categorically that he never toldthem he would"just quit"his testimony at other pointswas somewhat evasive;to the question whether he saidanything indicating he would leave the job on his ownvolition or voluntarily he answered, "I don't recall that Idid." He also testified that nobody told him he was firedbut when Bailey indicated he was going to recommend adischarge, Woodson said if he recommended it, it was allright with Woodson. That Allison actually told his super-visors he was going to quit is fairly established byRespondent's Exhibit 1, Allison's "exit interview" readby him and signed by him prepared by a clerical in thepersonnel office on information he furnished, as he ad-mitted.There he stated, "John Bailey said I was notrunning my job right so I quit. But I feel it was due to thefact that I testified in court in favor of the Union."My finding that Allison told his supervisors he wouldquit does not preclude a finding that he was neverthelessforced into quitting, which would be tantamount to adischarge; and it is likely that if he had not quit he wouldhavebeen discharged.But there is no substantial J. P. STEVENS & CO.289evidence to establish such discharge would have been fordiscriminatory reasons; and such a finding would bebased largely on speculation.It is for these reasons I haverecommended that the allegations of the complaintrespecting Allison be dismissed.13. Jackie Holbrooks,8(a)(3) and (4)Ifind and conclude from all the credible evidence thatthe reasons advanced by Respondent for the discharge ofthe employee Jackie Holbrooks are pretextual, and thathe actually was discharged in violation of Section 8(a)(3)and (4) of the Act as alleged in the complaint.The evidence discloses that this employee had been ac-tive in behalf of the Union,had testified at a Boardproceeding against the interests of Respondent,and thatRespondent had full knowledge of these circumstances.The record also reveals, and I find and conclude, thatHolbrooks had been a satisfactory employee up to thetime of his discharge,and that the claimed complaints bysupervisory personnel as to Holbrooks' performance ofhis job prior to his discharge are actually trivial andnothingmore than routine suggestions or complaintscommonly made by supervisors in the effect to improveoverall job performance.Thus there is not evidence thatHolbrooks had ever been given a written reprimand.While the testimony of John Bailey,Holbrooks' im-mediate supervisor,reveals an effort on the part of Baileyto be specific as to earlier failures and infractions of Hol-brooks, his testimony is not persuasive as to any substan-tial failures on the part of Holbrooks previously. And thetestimony of Bailey's superior, James Woodson, is solacking in specificity and directness on the crucial pointof the cause of the discharge,and so dependent on reportsmade to him by Bailey that it adds little or nothing toRespondent's defense to the allegations that Holbrookswas dismissed because of his unionactivity.The incident that provoked the discharge is quite unim-pressive as just cause. Holbrooks was a twister tender.Two otheremployees,William LaBooneand Otis Can,were doffers on the machines that Holbrooks served astender.It is clear from the evidence that when these threemen took breaks to go to the waterhouse and to eat, themachines were not stopped, but that one man should bein attendance at all times. Thus unless two of them knewthat the third was on the job they should not leave.Respondent offered evidence to establish a rule or prac-tice that the twister tender,Holbrooks in this instance,should never leave on a break withoutaskingone of thedoffers to remain on duty, whereas the doffers were notrequired to make a special request of either of the otheremployees,and only had to know that one was on dutybefore he took his break. I believe Holbrooks' testimony,and find and conclude therefrom,that it was not uncom-mon for a twister tender to follow the same practice fol-lowed by doffers, that is to leave the machines withoutoral communications to the doffers, when under all thecircumstances the doffers would be aware of the tenders'leaving; and I also find and conclude from the credibleevidence that Holbrooks was justified in assuming thatLaBoone was at the machines as he finished his lunch-break in the presence of his fellow employee LaBoone,and left for the waterhouse.And according to all theevidence LaBoone was actually at the machines whenHolbrooks left. There is not evidence to contradict Hol-brooks' statement that when LaBoone entered the water-house where Holbrooks and Carr were already present,Holbrooks realized that all three were away from thetwisters,and returned immediately.Thusthe absencefrom the machines was only momentary. Bailey, havinglooked in the waterhouse and observed Holbrooks there,accosted Holbrooks when he returned,learned that hehad not asked LaBooneor Carr ifeither would remain atthe machines while Holbrooks went to the waterhouse,told him it was a serious matter and that he would have tobe discharged.Even if full credit were given to LaBoone'stestimony that he had left Holbrooks eating lunch, andpassed out of Holbrooks'vision around the end of thetwisters, Holbrooks'inadvertent trip to the waterhouse,when neither LaBoone norCarrwas at the machines,does not eliminate the pretextual character of the statedcause of the discharge.James Woodson,at a high level of supervision, and along time with Respondent,admitted that he had neverdischarged a twister tender for leaving the machineswithout asking some other employee to watch them, andhad never known of any such discharge except for Hol-brooks' case.For these reasons I find and conclude that Respondentviolated Section 8(a)(3) and(4) as alleged in the com-plaint,in the discharge of Jackie Holbrooks.14.William Ray Hawthorne, 8(a)(3) and (4)I find and conclude that the evidence does not supportthe allegations of the complaint that William Hawthornewas discharged because of his union activity and becausehe testified against the interests of Respondent at a Boardhearing.While the evidence does not indicate when Hawthornewent to work for Respondent,it appears that his employ-ment was of relatively short duration. A principal weak-ness in the case made in behalf of the General Counsel isthe uncontradicted fact that Hawthorne's employmentcame to an end because he, of his own volition,failed toreport for work following an unexcused night off. I findthat the next morning he telephoned his employer, askedif he still had a job and stated he had been sick.On beingadvised by George Arthur that he had a job insofar asArthur knew,if he would come in and run it, Hawthornesaid he would report the next night.He never did returnto the job. He testified that on this unexcused night off hewas not only physically sick but was also sick of the wayhe was being treated. When he was told by GeorgeArthur that Arthur thought he still had a job if he wouldcome in and run it,he answered at the very end of hisdirect testimony"And I said,well, I guess I will be inthere tonight,and I hung up the phone." Counsel for theGeneral Counsel asked him "Did you ever go back to theplant,sir?"And Hawthorne said, "Man, no, I hadenough."Previously this employee had testified at length con-cerning George Arthur's belittling attitude toward himbecause Hawthorne had worn a union button on the job.He told of conversations in which Arthur would chidehim and criticize and condemn the Union,spoke of thecomplications flowing from strikes, picket lines,and at-tendant violence, told him nobody but a bunch of nutswould wear a union button,and that if he continued towear his he would lose his job; further that Arthur wascontinually"throwing off" on him,frowning at him on thejob, bragging on the other boys, and going out of his wayto find things wrong with Hawthorne's performance. Healso testified that his relationshipwith Arthurprior toArthur'sknowledge of Hawthorne's union adherence hadalways been good. 290DECISIONSOF NATIONALLABOR RELATIONS BOARDMuch time was spent in colloquy between counsel, andalso in adducing evidence to determine whether Arthurwas a supervisor. At the hearing on objections to the elec-tion it was determined that Arthur was in supervisorystatus within the meaning of the Act, and counsel for theGeneral Counsel chose to rest on that determination as abindingone in thisproceeding. It is not necessary how-ever to resolve thatquestion in decidingwhether Re-spondent dischargedHawthorne becauseof his unionactivity.For granting that Arthurwas insupervisorystatus theGeneral Counsel even then hasnot made acase respectingHawthorne.The whole case in Hawthorne's behalf rests entirely onthe allegedstatementsmade, and the treatment accordedhim, by George Arthur. No other supervisor is involvedeven inHawthorne's own testimony. I cannot creditHawthorne for the reasons hereinafter stated, and there-fore cannot believe or find that working conditions weremade intolerable for him because of his union activity. Itfollows that I cannot make a determination thatHawthorne was constructively discharged.Hawthorne was extremely volublein histestimony. Heliterally entertained all present in the hearing room as hetestified. I could not escape the conclusion that he em-bellished his story for its effect on his listeners. Histestimony containedcertain unusualphrases and specificdetails that tended to lend credibility, such for instance ashis statement that Arthur said of him at one time to asmall group of employees, "this boy does not believe thatbull horns will hook"; and his statement that at anothertime Arthur said to employees while eating their lunchnot to sit too close to Hawthorne because some of thatbull might rub off on them. But if there were bits of baretruth in his testimony, and I believe there were, he couldnot resist the temptation in my judgment to expand onthem and embellish them, not only because to do sotended to make a better case in his own behalf, but moreparticularlyto impress and amuseallwho heard him. Hisanswers were colorful not only in their content but in themanner he delivered them. Thus when he told of rollingdice on the job, with Arthur among others, he answeredwhen asked who was thelastman inthe game, not onlythat it was Arthur, but addedin sucha way as to produceloud laughterin the hearingroom that Arthur had all themoney. He obviously enjoyed giving his testimony andthe reactions he got from what he said. Arthur made adirect denial that he ever played poker on the job or withHawthorne; and other employees, whose testimony Ihave no reason to discredit, said they had never heard ofpokergamesinvolving either Arthur or Hawthorne oranyone else at their place of work.Arthur and some of the employees who, according toHawthorne's testimony, were present when Arthur madethe disparaging remarks to him and about the Union, alldenied that they ever heard such remarks. While I believethat Arthur, supervisor or not, was enlisted by manage-ment one way or another in their effort to defeat theUnion and recognize that this circumstance createssomethingof a cloud over his testimony,still asbetweenhim and HawthorneImustcreditArthur on all pointstruly significant as to whether Hawthorne voluntarily quithis job or was constructively discharged because of hisunionactivity. And as I have already said I find no reasonto discredit the testimony of the fellow employees. Fromthese findings I must conclude that the job available forHawthorne was not shown to be one that could not beperformed through reasonable effort and application.Furthermore from my observation of Arthur and alsoHawthorne on the stand and from the testimony eachgave, I conclude that Hawthorne was not the type personwho would have been unduly disturbed even if Arthurhad said and done everything Hawthorne claimed he didadversely affectingHawthorne's working conditions.Hawthorne, who was very quick mentally and glib withwords, revealed a fine capacity to take care of himself inany situation such as Arthur is supposed to have created.Illustrative of this is the fact that during his examinationhe startled me when I struck from the record a certainconclusionary remark of his, by asking me why I did it.Startled as I was, I explained it to him as well and un-derstandingly as I could, much to the amusement of allpresent, including the witness and the Trial Examiner.Hawthorne's story on the stand opened with an admis-sion that he stayed away from work the night of the dayhe testified in the Board proceeding without giving anynotice. It closes with another unexcused absence fromwork on his part and a sharp, sudden failure to return towork notwithstanding his telephone report that he wouldbe in that night. The evidence adduced in support of hiscase presents not nearly so much a constructive dischargeas it does an irresponsible attitude on the part ofHawthorne toward job performance, and a zeal andenthusiasm expressed in his action in behalf of the Unionand his fellow employees. These attributes, I conclude,produced the bad decision on his part that he did notreally have to pay much attention to his job, that theUnion would come in and take care of him anyway.For all the foregoing reasons I recommend that the al-legationsof the complaint that Hawthorne wasdischarged in violation of Section 8(a)(3) and (4) bedismissed.15.Robert Hamblin, 8(a)(3) and (4)The case against Respondent respecting RobertHamblin is that because of his union activity and his ap-pearance as a witness in a Board proceeding under theAct, he was demoted from the position of weaver on orabout October 22, 1965, to the job of shining looms andwas kept at the lesser job continuously to the time of theissuance of the complaint. From the credible evidence Ifind and conclude that such allegations are substantiallytrue, except it is clear from the evidence that prior to thishearing Hamblin was restored to his earlier position ofweaver, and then finally quit the employment, ashereinafter more particularly appears.Hamblin was well known by Respondent to be a unionadherent. His name appeared on union leaflets, he worea union button to work, solicited and obtained membersfor the Union among his fellow employees, talked aboutthe Union in and about the plant, and handed out unionleaflets at the plant gate. He also testified in the hearingon the objections to the election in August 1965.He had been employed at the Dunean plant about 3years and had worked his way up from the menial tasks ofsweeping and shining looms, to reed cleaning, and finallybecame a weaver.Respondent sought to establish its defense respectingthis employee by the testimony of several persons in su-pervisory positions, Ralph Compton, Anderson J. Smith,Robert Harvel, and Wallace Greer. Where there is con-flict in the testimony of these supervisors on the one handand the employee on the other, as to relevant facts andevents, I credit the testimony of Hamblin. Testimonythus credited supports the following narrative of signifi- J. P. STEVENS & CO.291cant happenings bearing directly on the discriminatoryaction taken by Respondent against the employee.Througha seriesof promotions in his comparativelyshort time in Respondent's service, Hamblin had becomea weaver as stated. Eight or nine weeks after testifying inthe hearing, late in October 1965, the employee's super-visor,Harvel,came to him and told him he was going tohave to take him off the job. He advised that Hamblin didnot appear to be interested in weaving,he did not carewhether he ran his job, and he was going to have to puthim back to shining looms, and to report for the loomshining job the next Monday. Hamblin advised Harvel ineffect that they could not get rid of him in this fashion,they would have to fire him, and did report for the lesserjob on the next Monday.Not long thereafter when Hamblin had his job "caughtup" he went to the waterhouse to smoke and was smokingwhen his supervisor on the new job, Claude Long, cameto him, told him he had been in the waterhouse for 45minutes, to get out there on the job and either"mop thatpost" or go home. Hamblin advised that he was reallyworking for Jack Cheek and that if Cheek told him to gohome he would, and had actually been in the waterhouseonly a few minutes. Hamblin told Cheek about the in-cident and the next day Cheek told Hamblin that it was allstraightened out.Soon thereafter Hamblin became involved in conversa-tions as to methods of getting out of the Union as a resultof which, through the intervention of another superior,Wallace Greer, Hamblin went to the office of the over-seer, Anderson J. Smith.ThereHamblin,intending to in-dicate he was through with the Union, became annoyedat the substance of the conversation,and left indicatingthat he was still a union adherent. This conversation withAnderson occurred probably in October or November1965. Later and at a time not definitely ascertainable inthe record, but probably in February 1966, Hamblin hadanother conversation with Anderson seeking reinstate-ment to his job as weaver.He then indicated that he didwant to get out of the Union. Following this second con-versationwith Anderson,word was passed down throughsupervisory levels to the effect that if Hamblin seemed tobe doing well on the job to which he had been demoted, itwould be satisfactory to try him out again at spare weav-ing.Almost immediately he was moved from the least ofthe jobs to which he had been demoted, that ofshininglooms, to reed cleaner.Itwas reported that he did verywell as a reed cleaner, and in a few days he was doingspare weaving. He did that for about 2 weeks and thenwas reinstated to the full position of weaver. Then, as ap-pears from the testimony of Ralph Compton and there isnothing in the record to contradict it, Hamblin of his ownaccord advised Compton that Hamblin and his wife haddecided to move to some remote point where the wife'sfather and mother lived; and they at that time, about aweek before the hearing,quit the employment.In the case of Hamblin, as in the case of otherdischarges hereinbefore determined to have been dis-criminatory, the reasons for the adverse action advancedby Respondent are nebulous and not specific. ThusHamblin's failure, as suggested by the various superviso-ry personnel who testified, was characterized in suchterms as "he could not run the job," "he lacked interest,"and they did not think he was "really trying." Apart fromthe lack of specificity,these generalitiesare hardly con-sistent with the employee's record of satisfactory servicethat had won him promotion after promotion.The recordalso gives a reasonably clear picture of Hamblin'smove-ment down and back up in classification of jobs, accord-ing to his attitude toward the Union. Thus it seems clearfrom the evidence, and I find, that his demotion fromweaver to the most menial task in his experience, that ofshining looms, was directly related to his appearance asa witness in the hearing on objections to the election;when there was early indication from him that his interestin the Union had waned,he gained an appreciative au-dience from supervisory personnel, but nothing came ofitbecause of his change of attitude in the first conversa-tionwithAnderson; and still later when there wasanother indication and confirmation from him to Ander-son in the second conversation, that he did want to get outof the Union he was quickly moved back into theweaver's position.The dates of the movement from one job to another andback to the position of weaver, after he was demoted inOctober 1965,are notascertainable in the record butpresumably are matters of record in Respondent's books.One specific contention appearing in the testimony ofRalph Compton should be resolved, even though resolu-tion is not necessary to determination of the issue of un-lawful demotion. Compton testified that when he wastalking with Hamblin after he was demoted,he indicatedthat Hamblin had been taken off his weaving job becausehe was not trying hard enough.He testified further thatHamblin then said"Yes I know that" and when he askedwhy, Hamblin said,"Well, I was told not to run my job,not to tryto run my job,"'and that someone on the out-side had told him not to try.Hamblin denied making anysuch statement.I do not believe Hamblin made the state-ment;and if he said anything that induced Compton totestify as he did through embellishment and self-servinginference,such lesser statement by Hamblin was made toingratiate himself with Compton in the effort to regain hisold job as weaver.I recognize that in the practicalities ofthe struggle between a union and resisting management,there is a possibility,perhaps a likelihood,that the unionsometimes induces employee conduct that is designed totempt management into commission of acts that at leastappear to be unfair labor practices. I have been aware ofthis possibility throughout this entire proceeding, but findnothing of substance in this record, or in my observationof all thewitnesseswho testified before me, to lead me tothe conclusion that any such unwholesome union activitywas practiced in this case.For all the foregoing reasons, and the findings that Ihave based on the credible evidence, I conclude thatRespondent violated Section 8(a)(3) and (4) of the Act inthe demotion of Robert Hamblin.16.Amos E. Fendley, 8(a)(3) and (4)The discharge of Amos E. Fendley presents, in myopinion, the clearest picture of pretextual discharge in-volved in this whole proceeding. In the first place I con-cluded both from the substance of the answers made byFendley,to all questions asked him,and from his wholedemeanor on the stand that he was a good man and a reli-able witness.Icredit him completely in those instanceswhere there is conflict between his testimony and that ofthe coterie of witnesses called by Respondent. The con-clusion is inescapable for me in this discharge that eithertacitly or possibly even by articulatedunderstanding, su-pervisorypersonnel of Respondent(reaching how high inmanagement levels one can only conjecture)determinedto get rid of this employee because of his union activity.310-541 0 - 70 - 20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe purpose of Respondent with respect to Fendley maynot differ from the purpose with respect to other unionadherents discharged, but the picture takes clearer formin this case for me. I have no compunction whatever indiscrediting the testimony of all of the witnesses called byRespondent where it conflicts in any significant way withthe testimony of Fendley.Fendley went to work at the Dunean plant in June1942, and worked there continuously except for 2 yearshe spent in the military service. He had been a twistertender for 18 or 19 years and during the last 3 years of hisservice had served as a fixer, an advance position. Hewas a union adherent,served as an observer for theUnion in a representation election held in the plant, andinMay 1965 wore a union button on the job. The recordclearly reveals that Respondent knew of his union sym-pathies and activity as was admitted by certain ones ofthe supervisory personnel who participated in thedischarge.Ifind from the evidence that Fendley was not only asatisfactory employee, but had been recognized as one ofsuch capability that he was on occasion put on jobsrequiring special attention,and had been complimentedby his supervisors for the quality of his work. Again, as inprevious cases of discharge, the effort of Respondent toshow an unsatisfactory performance preceding the eventthat triggered the discharge,involves complaints that lackspecificity and all character of substantial failure in jobperformance.It is significant that the generalizationsabout the deterioration of Fendley's work performance,as testified to by some of Respondent's witnesses, coversa period that coincides quite closely with the period of hisknown union activity. Thus John Girardeau, Fendley'simmediate supervisor,testifiedhe began to noticeFendley's poor performance about a year before his ter-mination.It consisted of bad travers spools causing wasteon Fendley's machines for which Girardeau got afterFendley many times; also that gears were not set up rightwith the result that gears tore up. (But the records revealhe never gave Fendley a personnel action report duringany of this period and that he did give them to some em-ployees; and now and then gave one still notwithstandinga trend within the company not to make out written repri-mands.) And Girardeau, while denying that his com-plaints about Fendley's work started at the time of theunion election in which Fendley served as an observer forthe Union, and having testified that the alleged deteriora-tion began about a year previously,acknowledged thatthis was about when the union election was held.Respondent's stated reason for Fendley's discharge wasthat he violated a safety rule in failing to lock an electricswitch controlling the motor on a machine he was repair-ing Fendley admits, and there is no doubt, that he did notimmobilize the switch either by a lock as literally requiredby the rule or by use of a screwdriver in a slot pursuant toa practice claimed by Respondent to be satisfactory com-pliance with the rule.The sequence of events related to the discharge asrevealed by the testimony, and as I find, require the con-clusion I reach that management was looking for an ex-cuse for getting rid of Fendley, and that the responsibilityfor it was divided into three parts, each of which was car-ried on with dispatch by separate individuals in the super-visory chain of command. Thus on the day of thedischarge,Girardeau,the immediate supervisor as stated,came to Fendley a few hours after the work shift startedand asked him to do work on a certain machine. Fendleyundertook the task and Girardeau left. Soon Girardeaucame back and asked Fendley if he knew that the switchwas not locked on the frame he was working on. Fendleyindicated he knew it and Girardeau reponded with thestatement that Fendley knew it was supposed to belockedFendley acknowledged this but indicated thatnone of the fixers locked the switches on the frames onwhich they worked. I deem it significant that Girardeaudid not at that moment fire Fendley but rather told him hehad better go home and come back in the morning and seeHall, overseer of all three shifts in the department.The next morning Fendley talked to Hall, who, insofaras the records reveal and his own testimony supports thefinding, spoke from a fixed position, assuming that thedischarge was an accomplished fact. Hall told Fendley togo to Compton to pick up his time. I find that Fendleythen said to Hall that he, Fendley, thought a man had tobe fired before he could get his time, and that Hallresponded that that was all taken care of. But there isnothing in the record to refute Fendley's statement thatGirardeau only told him to go home and to report to Hallthe next morning. I find that this was what Girardeausaid.From Hall's office Fendley went to see Paul Comptonin the "front office" to get his pay. There Compton askedthe reason for his discharge. Fendley replied it was fornot locking the switch on a frame; Compton asked if itwas locked; Fendley said "No sir" and Compton told himto go into the next office and pick up his money. There histime had already been computed and he was paid. Theplay from Girardeau to Hall to Compton in its precisionand effectivenessisreallyreminiscent,as I read therecord,of another combination famous for putting menout-Evers to Tinker to Chance. I infer from all theevidence that the complaint about the switch was a trapdeliberately set as a part of the pretextual discharge.The evidence reveals an interesting prelude to thedischarge that throws additional light on the cause. Soonafter Fendley first wore his union button in the plant, onor about May 10, 1965, N. J. Carroll, in a high level su-pervisory position, and an acquaintance of Fendley forabout 15 years, talked with Fendley about the union but-ton. Carroll asked themeaningof the button, indicatinghe did not think Fendley had turned out to be the kind ofman Carroll thought he was when they promoted him tothe job of fixer. Carroll inquired further as to whetheranybody in management had done anything adversely af-fecting Fendley's wife, also an employee,or had mis-treated Fendley in any way. Fendley replied in the nega-tive and Carroll ended the conversation by asking if therewas anything he could do to help Fendley and Fendleysaid no. Following this and about 2 days after the unionelection Fendley went to his supervisor,John Girardeau,told him the story was going around the plant thatFendley was going to testify against a certain overseer,but that he, Fendley, really was not going to do it. Thereference was to Carroll, but Fendley did not tell Girar-deau who this was. Fendley indicated only that the reasonhe was not going to testify was because the supervisorwas a personel friend of his and he did not think it wasright to testify against him. Girardeau said he was glad tolearn about this, asked if anybody had requested Fendleyto sign a statement, Fendley indicated such request hadbeen made but that he had not signed one. That ended thisconversation. But on the following Monday Girardeaucame to Fendley and asked him if he would go to the of-fice of Plant Manager Pride. There Pride inquired into thematter of the earlier conversation Fendley had with J. P. STEVENS & COGirardeau relating to the supervisor against whomFendley would not testify.Fendley affirmed what he hadtold Girardeau and Pride asked if Fendley was willing totestify in behalf of the overseer.Fendley then indicatedhe could not do it because if he took the stand the truthwould have to come out.In the conversation Fendley ad-vised Pride that he did not know exactly what to thinkabout the Union but he knew that they needed one in theDunean plant and that if they had an election he wouldvote for it.Pride said he appreciated Fendley coming tohim and Fendley told him that if he ever changed his mindabout the Union he would come to Pride and let himknow. I further find that Girardeau said to Fendley, asthey left Pride's office, in substance he appreciated theway Fendley came out in the open and said what he didbut that"Iguess you know that you have hurt yourself asfar as the advancement is concerned."Aftera lapse oftime not clearly ascertainable from the record Fendleywas discharged.I further find from the record,notwithstanding Girar-deau'sdenial,that2 or 3months before Fendley'sdischarge he was working on a special job at the requestof Girardeau,his supervisor, putting in new gears on amachine; because the gears had been torn out it wasnecessary for Fendley to go into the gearbox and in ad-justing the new gears,Girardeau,whose responsibility itwas to see that the machines were kept running,stood atthe switch flipping it to bring the gears to a certain pointwhere a set screw had to be fixed by Fendley; and thatnone of the time during this repair Job in which Girardeauparticipated had the switch been locked.Girardeau beingat the switch,and manipulating it on signals given byFendley, could not have failed to know that this particularswitch was not locked out, not only at times when Girar-deau necessarily turned the switch but throughout thejob.Girardeau,inhiseffort to refute this persuasivetestimony by Fendley,rendered his denial of dubiousvalue by indicating he had never helped Fendley on anyjobbecause he was nota fixer;and when confronted in aquestion on cross-examination with specific details as tothe precise job Fendley had testified about,would notmake a flat denial but rather said "no sir as I stated I don'tremember such an instance",and when pressed againwith the next question in the form of a statement that hejust did not remember it, Girardeau again equivocatedsomewhat by saying that it never happened because hewas not a fixer.His participation of course was not as afixer but as the boss anxious to get the machine going.In further support of the finding I make that the prac-tice of locking out a switch,even by the screwdrivermethod,if followed at all, was widely breached and thebreach overlooked by management,is the convincingtestimony of the witness Johnny Watkins, which I credit,that he,a frame tender working on the same frame withthe fixer much of the time, had never seen a fixer lock outa switch until about a week after Amos Fendley wasdischarged;and that after the discharge he had noticedtwo or three specific instances of the switches beinglocked.Testimony to the contrary offered by witnessescalled by Respondent, I discredit and find lacking inprobative value.Thus the testimony of Lawson Hall,overseer,that he had never known of a fixer working ongears without immobilizing the switch excepting Fendley,acknowledged that he would have little occasion to knowtha facts from firsthand observation and indicated that in-asmuch as there were 210 switches on the machines293under his supervision he relied on a kind of honor systemthat the rule would be followed. The testimony of RalphWard, overseer in the same department but on a differentshift than that of Fendley, had the same negative quality.He testified that he had neverseena fixer work on aframe without locking the switch. Then he modified thatto the last 3 or 4 years. His testimony, somewhat evasiveon the whole, includes an admission that he himself hadworked on machines without locking the switch but thatitwas a long time ago. This answer seems to me an eva-sion of direct answer to the question that had been put tohim, "When was the last time you saw one working onthere without locking a switch?"Insofar as the record discloses, none of the manage-ment personnel ever heard of anybody but Fendley beingdischarged for not locking a switch; and the recordestablishes that another employee, some years before,who had not locked a switch and had his hands hurt in thegear box, was not discharged. The testimony adduced byRespondent tending to show that the old accident was thecause of strict enforcement of the rule is wholly unpersua-sive in the light of the testimony I have credited that ac-tually little attention was paid to enforcement of the ruleuntil after Fendley was discharged, if then.The record so clearly establishes a violation in myjudgment that the pretext does not even cast a shadow onRespondent's unlawful purpose; and a careful analysis ofthe testimony adduced by Respondent reveals that noneof the perpetrators in this discriminatory discharge ofFendley was willing to assume the responsibility for it.This is another significant indicia of the odious characterof the wrong done to an employee, the better part ofwhose working life had been devoted to Respondent'sservice. And the wrong in the discharge, it seems to me,issurpassed and compounded immeasurably by Re-spondent's pretexts in this proceeding.The nature and clarity of the offense in the AmosFendley discharge, as I interpret the record, prompts thefollowing discussion of an incident occurring during thetrial.The subject matter is not relevant to the issue of anyalleged violationof the Act,but it brings into focus possi-ble ramifications of the injury flowing from a violationand the related problem of fashioning a remedy commen-surate with the offense.I recognize that the judgments I have made respectingthe Fendley case especially, and others, are harsh. They.are not valid if the fact determinations on which thejudgments rest are erroneous.But the result of our imper-fect search for truth must be dealt with as a positive thingwhen the trier of the facts has fully and fairly exhaustedhis capacity in the things that follow respecting Respond-ent's practices, provides accommodation for Respond-ent's indignation in event of error here, withoutneutralizingmy conviction, and makes possible freedenunciation of wrongdoing with almost as much effectas if it were grounded on exact verity.While the hearing was in progress, an employee otherthan Fendley, was seized with an illness. Like Fendleyhehad a background of long service in the industry in whichhe was skilled. He too was unlawfully discharged. His ill-ness constitutes a real burden in coping with commonproblems confronting all of us, such as earning a living,educating children,and paying for ill health.If an em-ployer will offend to the extent of unlawfully dischargingan employee thereby depriving him of the means oflivelihood under circumstances making other employ- 294DECISIONSOF NATIONALLABOR RELATIONS BOARDment most difficult, and will in addition compound suchwrong in a forum of law by misrepresenting the facts, then,such an employer would hardly hesitate to commit theother wrongs of denying decent pay, suitable workingconditions, and adequate fringe benefits that mightreasonably be expected to sustain the employee in illnessand in his unproductive years. Such additional wrongs, ifheaped on the unlawful discharge, create a situation soaggravated and so out of tune with a humane, civilized ap-proach to industrial relations that, in proper perspective,they should shock even those least sensitive to honor,justice, and decent treatment. Such employer attitude,wherever it may be found, suggests retrogression to theunbelievable practices involving child labor 100 yearsago. The contrast of the conduct of such an employerwith the compassionate concern of the wife (also adischarged employee) for her stricken husband as sheministered to him in their common and multiplied distressshould be enough to arouse the conscience of even suchan employer. Considering only the wrongdoing of theRespondent as herein established, the rather dramaticcourtroom scene,with all its unhappy implications,.should bring about a complete conversion in Respond-ent'sway of doing business.It is cleartome that sub-stantially-all the law vi atation of the Respondent, as Ihave found it to exist from the record of the evidence hereand my best interpretation of it, must stem from the deci-sion of one man or a very few men at the top of- themanagement structure;and a signal from the top wouldnot only correct the offenses committed against the em-ployees, but would relieve personnel in the lower levelsof managementof the obviously distasteful duty of par-ticipating in an active program of perversion of justice.It should be clear that I find Amos Fendley wasdischarged in violation of Section 8(a)(3) and (4) of theAct as alleged in the complaint.17.Mrs. Christine Fendley, 8(a)(3)Mrs. Fendley went to work at the Dunean plant inNovember 1946. At thetimeof her discharge on October28, 1965, she was a spinner and in November of that yearwould have workedas a spinner19 years. She testified,and Icredit her testimony, that in all of her previous yearsshe had never individually received any complaints abouther work; and there is nothing in the record of evidenceto refute this statement. Neither had she ever receivedany adversepersonnelaction report. She is the wife ofAmos Fendley, hereinbefore found to have been dis-criminatorily discharged.Mrs. Fendley was a union adherent and was known tobe such at the time of her discharge. She along with herhusband had worn a badge to work in May 1965 just priorto the union election. Her immediate supervisor, JamesRogers, who discharged her, acknowledged having seenher wearing the button on the job. I credit her testimonythat after she wore the union button the attitude of her su-periors in the plant changed to such extent that theywould scarcely speak to her notwithstanding they previ-ously had been friendly.The reason advanced by Respondent for Mrs.Fendley's discharge, and I hereby find and conclude itwas mere pretext, is that she had overlookedsinglings inthe spinningprocess. About 40 minutes before the shiftended,Rogers, claiminghe had foundtwo singlings onone frame and one on another being attended by her, toldMrs. Fendley it was a serious matter and that he wasgoing to have to discharge her for it. He told her he couldnot call George Stoudemeire, overseer, as she requested;he, Rogers, had authority to discharge her but not to giveher her pay; and she should come in the next morning topick up her time. She left the plant. The next morning shereturned, went to the personnel office, and asked to seePaul Compton, personnel manager, hereinbefore oftenmentioned. A girl in the office asked why and then wentout and a person other than Compton came and inquiredas to the cause of the discharge. When advised concern-ing the singlings he asked what she thought was the realreason, wrote something on a piece of paper, and askedher to sign it. She declined.Stoudemeire, at a second level of supervision, and forwhom Mrs. Fendley had worked some 15 years, testifiedthat prior to her discharge there had been an excessiveamount of singlings causing seconds,in his department.He testified that his superior, N. J. Carroll, was sodisturbed about it that he simply put his foot down andsaid it had to stop; Stoudemeire then called in the super-visors and told them the oversight of singlings in thespinning process had to be stopped even if it meantsomeone be discharged;and following this meeting andpursuant to the understanding all around among the su-pervisors that somebody had to be fired, Rogers firedMrs. Fendley. It may be, is probable, that the supervisorswent through some such meeting; if so I find and con-clude that it was held for the purpose of laying foundationfor the pretextual discharge of Mrs. Fendley that soonfollowed. I base this finding and conclusion on the sup-porting finding that the production of singlings in thespinning processwas a most common thing. Not-withstanding testimony of the supervisors, which I dis-credit, I do not find that Mrs. Fendley's oversight of thetwo or three singlings was uncommon, and therefore justcause for discharge as claimed by Respondent.Certain aspects of Stoudemeire's own, testimony con-tributesto my conclusion that the singling incident wasmere pretext. Thus he testified that it would not be un-common if he should walk into the spinning room as ofthe time he testified and there find singlings; and that theycan develop between the successive times the spinnerpasses a given bobbin as she makes the rounds of her in-spection.His effort to minimize these facts I find unper-suasive and more significant is his own admission that,notwithstanding the tremendous concern among the su-pervisors as to the singling condition in the spinning roomand his sudden discharge of Mrs. Fendley, he had nevermentioned anything to her about the singlings previously.Ifind the testimony of N. J. Carroll totallylacking inprobative value. At most he reaffirmed Stoudemeire'sstory thatthe singling situationwas so bad the super-visors had held the unusual meetings, out of which camethe determination that if necessary somebody would befired. In view of my previous finding, from the credibleevidence, that these meetings if held at all were only apart of the pretext, this testimony proves nothing. Car-roll's testimony in certain other respects supports mybasic conclusion that the singlings found and attributed toMrs. Fendley were not just cause for discharge. Thus hetestified they still havesinglings andthat he knows of noother spinner who was ever discharged for overlookingthem.It is incredible that a spinner of Mrs. Fendley'smany years of satisfactory service would be dischargedfor so rare a cause, occurring as it did after her union ac-tivity was discovered, and without warning.James Rogers, the immediate supervisor who imple- J. P. STEVENS & CO.295mented the discharge, testified briefly on direct examina-tion and at some length on cross-examination. I concludefrom his subdued manner and the substance of histestimony that he was unhappy over the role he played inthismatter. I discredit his testimony whereby he soughtto establish the unusual character of the singlings at-tributed to Mrs. Fendley, by stating that the amount ofyarn on the bobbin where the singlings had been runningindicated that she had passed the bobbin in her inspectiontrips four or five times. This testimony I regard as a partof the pretext. There is no indication that Rogers everspoke to Mrs. Fendley aboutseeing singlingsbefore hesummarily discharged her. He acknowledged that he hadnever before discharged an employee for the samereason. He also acknowledged that in his 15 years in thespinning room they had always had singlings and that heguessed they had some every day. Mrs. Fendley, heacknowledged, is the only employee he ever discharged.The incredibility of the whole of Respondent's defenseisheightened when Mrs. Fendley's discharge is con-sidered in connection with that of her husband's, herein-before treated.For all the foregoing reasons I find that Mrs. Fendleywas discharged in violation of Section 8(a)(3) as allegedin the complaint.18. JamesEdward Griggs, 8(a)(3)The case against Respondent respecting the employeeJames Griggs is that he was denied overtime previouslygranted, because of a certain act of Griggs' in support ofthe Union. I find the evidence adequately supports thiscase against Respondent.The evidence clearly reveals, and I find, that Griggshad changed his loyalty from the Company to the Unionduring the course of the Union's effort to organizeRespondent's Dunean plant. Thus it appears, and I find,he had systematically joined others in Respondent's be-half contacting employees and seeking to dissuade themfrom their union inclinations if they had any; that if itbecame necessary to engage in this activity on time otherthan his own, that is company time, Griggs was to keeptrack of his time,and pay was promised him in Respond-ent's behalf. For reasons not fully appearing and notgreatly significant, the employee turned against the Com-pany and was responsible for the issuance of GeneralCounsel'sExhibit 10, in evidence,relating in some detailthe story of his early support of the Company and hischange to support of the Union. This exhibit issued as aunion leafletwas dated January 25, 1966. It bears Griggs'photograph and signature and was widely circulatedamong employees of the plant.Griggs testified, and his testimony is supported byRespondent's Exhibit 8, and I find, that following the cir-culation of the leaflet, General Counsel's Exhibit 10, hewas not given any overtime work. I further find that in theyear immediately preceding the issuance of the leaflet hehad been given overtime,some weeks in substantialamounts, for at least 20 weeks; and that after issuance ofthe leaflet he receivednone.I conclude from the entirerecord that the failure to give Griggs overtime after thedistribution of the leaflet, to the extent that he hadreceived it before or at all, was due to the support he gavethe Union in the issuance of the leaflet.I fail to find any substantial, probative evidence in therecord to refute my conclusion that Griggs was deniedovertime work for discriminatoryreasons.The testimonyof the witness Luther Mitchell, called by Respondent,was apparently adduced for the purpose of showing thatoffers of extra work were made to Griggs after the is-suance of the union leaflet but it is so vague as to thedates he said he called Griggs to do overtime work, andadmittedly so close to the critical date, that no findingcould be made thereon to the effect any offer of work wasactuallymade after theissuanceof General Counsel'sExhibit 10.Ifind and conclude that Respondent violated Section8(a)(3) of the Act, as alleged in the complaint, in the deni-al of overtime work to Griggs.C.TheEstes PlantThomas O. Simpson, 8(a)(3)The only matter in this proceeding arising in the Estesplant is the alleged unlawful discharge of Thomas O.Simpson. He had been in the employ of Respondent forabout 12 years and at the time of his discharge was apicker tender. The Estes plant is located in the small townof Piedmont close to Greenville, site of the Dunean plant.The small size of Piedmont is stressed in the case of theGeneral Counsel obviously for the purpose of establish-ing company knowledge of Simpson's union activity. Therecord reveals only scant evidence of such knowledge,probably because Simpson was not a particularly activeunion adherent and insofar as is disclosed, his union ac-tivityconsistedalmost entirely of attending unionmeetings held usually on Sunday afternoons in a theatrebuilding impliedly so closely located to Respondent'soperations that knowledge of the individuals participatingin the meetings would inevitably be acquired.Simpson was a delightful person if not an articulate wit-ness.The case in his behalf depends entirely on his owntestimony and I cannot find from this evidence, in thecontext of the quite forthright and substantial evidenceadduced in Respondent's behalf bearing on Respondent'sstated reason for the discharge, that there is a preponde-rance in favor of the allegation of the complaint. I there-fore recommend that it be dismissed, for the reasonshereinafter set forth.Iam satisfied from the evidence, and therefore find,that Simpson's performance of his duties as a pickertender was such that Respondent had good cause fordischarginghim.Further,thatthe incident thatprecipitated the discharge might reasonably be expectedto produce such action. During the employee's last work-ing shift he was responsible for the production of a largenumber of off-weight laps, and he had previously beenwarned orally and also by adverse personnel action re-ports in writing, that his work was not up to standard.This finding of just cause for discharge does not resolvethe issue raised by the complaint. For even though justcause does exist, it does not relieve the Employer of theresults of unlawful conduct if in fact the discharge wouldnot have been made except for the union activity. I failhowever to find evidence to support a conclusion thatunion activity was the cause, and believe this dischargewould have been made if Simpson had not been a unionadherent. Therefore, granting for the sake of discussionthat Respondent did have knowledge of Simpson's unionactivity and because of it was glad to get him off thepayroll, the General Counsel even then would not havemade a case.It follows that it is not necessary to resolve the issue of 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompany knowledge of union activity, and I do not makesuch resolution.Imake the observation,however, thatthe evidence on company knowledge is very weak. Simp-son testified that everytime there was a union meetingthere would be one or two company officials in the streetnear the theater building where the union meetings wereheld.This testimony however is only general,lackingcompletely in specificity except for one occasion when hesaid Billy Joe Gilreath,"personnel clerk"or "whateveryou call him,"as Simpson testified,[sic] saw him stand-ing down the street from the union hall in the presence ofa union organizer,who Simpson believes was RobertWhitt,and on this occasion Simpson said "Hello, Joe"and he[Gilreath]said"Hello, Sawmill"using Simpson'snickname.Simpson also testified that on an occasionwhen he was being orally reprimanded for defective workby VicWest,his assistant overseer,West indicated thathe had not been attending to his job since he was getting"that certain outside help." West denied any such state-ment,and largely because of the character and quality ofSimpson's testimony,I cannot rest a finding on it that thisconversation ever took place.His whole story revealsgreat uncertainty as to what happened and particularlywhen it happened.Thushe could not be sure of even anapproximation of the time when the assistant overseersaw him on the street nor could he be sure of the name ofthe union representative with him at that time.Illustrative of the weakness of the case is the total lackof evidence that the particular supervisor involved hadany knowledge that the person with Simpson was a unionrepresentative,and while it could be argued that becauseof the Respondent's intense interest in the Union's activi-ty it might be expected to know all of the Union's agents,no such conclusion can be drawn.Furthermore much ofSimpson's testimony came out on a series of questionsmore or less leading, and to some extent necessarily sobecause of the witness' nature and at times almostdetached attitude.Simpson's own explanation of reasons for his poor jobperformance that precipitated his discharge was not onlynot very helpful to his cause but it was confusing. On theother hand,the testimony adduced by Respondentthrough supervisory personnel satisfies me that Simp-son's negligent performance on this night constituted arather serious interference with normal production.The pattern of Respondent's conduct as established inthe earlier cases and in this one,where many unlawfuldischarges have been found, and the evidence here thatthis employee was a union adherent,naturally suggestthat this discharge too was discriminatory. As hereinbe-fore stated however,even such a pattern of bad conductas Respondent has established for itself does not deny theright to any employer to make a discharge for cause; andthe record with respect to this employee reveals that theGeneral Counsel has not carried the burden of showingby a preponderance of the credible evidence that thedischargewas for discriminatory reasons. I thereforerecommend that the allegations in the complaint in thisrespect be dismissed.D. The Roanoke Rapids Plants1.Mrs. Maurine Hedgepeth, 8(a)(3)It is my opinion, and I find and conclude, that theevidence does not support the allegations that MaurineHedgepeth was discriminatorily discharged.The record discloses quite clearly that throughout herentire employment over a rather extended period, Mrs.Hedgepeth's service was unsatisfactory. It reveals demo-tions, repeated absences due to illness, voluntary quits,dissatisfied supervisors, a chronic illness adversely af-fecting her working capacity, chronic complaints, andquestionable production, much of which antedated anyunion activity within the plant or union activity on thepart of Mrs. Hedgepeth.The employee testified in the first unfair labor practicehearing against the interest of the Respondent in August1964.While it is clear that she was a union adherent andthat Respondent had knowledge of the fact, the evidencedoes not lead to a conclusion that her union activitywould have singled her out for discharge. This is not tosay that in some of the discharges having heretobeforebeen held discriminatory, each dischargee was necessari-ly a ringleader for the Union. But the record does revealthat not all union adherents were discharged and from myobservation of Mrs. Hedgepeth on the stand, and myknowledge of her and her activity as revealed in theevidence,I conclude that insofar as union activity is con-cerned she is the kind of person that Respondent wouldnot have disturbed any more than the other union ad-herents who were not discharged.Her termination grew out of maternity leave that wasto begin on August 31, 1964, and to end February 15,1965.Respondent's Exhibit 15, the Company's "Ter-mination of Employment" form filled out with respect toMrs. Hedgepeth, shows that she "quit" on account ofpregnancy; and that as explained on the form, there wasno opening when she sought to resume her work follow-ing the birth of her baby. This paper is dated January 2,1965, and signed by her overseer. The evidence revealsand I find that when she came back and asked to resumeher job she was told there was nothing available; andwhile there is nothing in the evidence to refute this state-ment of unavailability of work, it was admitted on behalfof Respondent during the hearing that other weavers havebeen employed since Mrs. Hedgepeth was refused work.The only evidence on company practice with respect toleave of absence is the testimony of Norman S. Beeks,manager of the Rosemary plant. He testified, and histestimony stands undisputed, that when an employeereturns from leave of absence, if no work is available theemployee- is placed in layoff status. If for any reasonwhen the employee went on leave, the'supervisor had de-cided for whatever reason that the employee was not asatisfactory worker, he so states on the termination sheet.When the employee returns, the personnel office deter-mines from the termination sheet if the supervisor hadplaced a negative report thereon and if this has happenedthe employee will not be sent back to the same plant. Thename, however, will be submitted to any other supervisoror plant manager when a need for personnel appears andsuch other employer representative may or may not hirethe returning employee. The negative report respectingMrs. Hedgepeth appears on Respondent's Exhibit 15. Tothe question "Would you want this party to return to yourdepartment in the future?" W. P. King, overseer, an-swered, "No."The unsatisfactory work performance of the employeehereinbefore narrated in general terms established notonly from the testimony of supervisory personnel, butalso from Mrs. Hedgepeth's own testimony, is also sup-ported by three adverse personnel action reports made inwriting. These are Respondent's Exhibits 14, 16, and 17; J. P. STEVENS & CO.and all antedate any evidence of Mrs. Hedgepeth's unionactivity.Whether Respondent failed to reinstate this employeeto her position following her leave of absence because ofher union activity, or because of her work record is noteasily decided. The decision rests on the inference to bedrawn from the record. In my judgment the evidence dic-tates an inference that she was not rehired because of thepoor work record; and if this judgment is wrong, theGeneral Counsel still has failed to make a case in behalfof Mrs. Hedgepeth, if it can be said from the evidencethat it supports equally well the inference of refusal toreinstate because of her poor record on the one hand, andthe inference that she was not reemployed because of herunionactivity on the other. Her dismissal for cause seemsreasonable. I deem it significant that Respondent did notprecipitously discharge her, but effected the terminationsomewhat gently as a development of the leave she in-itiated.These circumstances, I conclude, negate to adegree discriminatory action. I fail to find anything in theevidence that tends to provide stronger inducement forthe inference of dismissal because of her union activity.Itherefore recommend that the allegation of the com-plaint that Respondent violated Section 8(a)(3), respect-ing Mrs. Hedgepeth, be dismissed.2.David S. Beam, 8(a)(3)I fail to find sufficient evidence in the record to supportthe allegation in the complaint that David S. Beam wasdischarged for hisunionactivity.Beam had worked in the Roanoke Plant No. 2, fromwhich he was discharged, for many years. Some of thisservice was for a prior owner of the plant and Beam con-tinued on in the job he held when the plant was acquiredbyRespondentabout1950.Respondent'swell-established pattern of conduct revealing the dispositionto unlawfully dischargeunionadherents, plus circum-stances revealed in the evidence bearing directly on thecase of Beam, raises grave suspicions that he may nothave been discharged for bad work performance asclaimed by Respondent. But the evidence adduced in be-half of the General Counsel to show that Beam was ac-tually discharged for his union activity lends little sub-stantial support to the suspicion that his union activitybrought about his discharge. As I analyze the record andweigh the evidence I am not persuaded that the prepon-derance favors the General Counsel's case.The serious defect in Beam's case, in my judgment,focuses in Respondent's three exhibits numbered 18, 19,and 20. These are three separate adverse personnel ac-tion reports. Two of them antedate not only companyknowledge of anyunionactivity by Beam, but antedateany actual activity according to Beam's own testimony.He stated that he had not engaged in any union activitywhatever, both on direct examination and on cross-ex-amination, until he attended a union meeting about March8, 1965.He attended it because a union representativehad asked him to serve as union observer in the comingrepresentation election.In this meeting he agreed to serveas such observer and his name went on a list that wasdelivered that same evening to management personnel ofRespondent. Thus Respondent acquired knowledge ofBeam's connection with the Union to such extent. Hefailed to act as observer, however, testifying that atoothache prevented it.The two adverse written reports on his performance297that he received before such union activity are datedFebruary 1 and 3, 1965. The first recites that a super-visor had repeatedly reported to the overseer who gavethe reprimand, T. C. Jenkins, that Beam kept leaving hisjob, pointing out aftermentioninga specific failure that hecould not leave the job any time he chose. The secondreprimand, dated 2 days later, relates to a specific failure,the production of bad beams, advising him he had"ruined"about $4,500 worth of finished cloth. Thissecond reprimand also recites that Beam had beenwarned time and time again about leaving his job and notpaying attention to what he was doing; and that any recur-rence of this kind of failure would result in his discharge.About 2 months later (between 2 and 3 weeks followingRespondent's knowledge of Beam's willingness to serveas the union observer at the election) he received the thirdof the written reprimands which was labeled "discharge."It is dated April 1, 1965, and sets out in some detailBeam's specific failure on March 5, 1965, in the produc-tion of a bad beam concerning which there were endlesspages of testimony. The most significant thing establishedby it all is the fact that the employee was negligent. Headmitted having produced the defective material.The voluminous testimony related to the manner inwhich the bad work did occur or could have occurred, theconsequences as measured in total loss to Respondent,and alternative methods that might have beem employedto reduce the loss. Much of this testimony as it isanalyzed appears to have little if any bearing on the vitalissueof the cause of the discharge. It is significant andsufficient to find, as I do, that the failure precipitating thedischarge resulted in a substantial loss in value of clothand employee time to Respondent, and was of the natureof the job failures about which he had been warned 2months previously.In additionto these specificinstancesof poor job per-formance, I find they followed earlier failures that hadrequired at least oral reprimands. Thus I give weight tothe recitals in the written reprimand hereinbeforediscussed, that there had been repeated complaints by su-pervisors that Beam was not attending to his job as heshould. I do this because there is nothing in the recordthat either directly or indirectly detracts from the validityof the reprimands. And Beam admitted on direct ex-amination that some years back he had received at leastone written reprimand for some dereliction the nature ofwhich he could not recall at all. Testimony of supervisorypersonnel also supports the record of bad performance,and in the context of the valid written reprimands and thewhole body of evidence bearing on this discharge, I fail tofind any reason to discredit their testimony.Ihave weighed other possibilities that might tend toproduce a different result than I have reached.Becauseof Respondent's intense interest in ferreting out union ad-herents, as revealed by the many previous unlawfuldischarges, an inference might have been drawn thatknowledge of union activity had been gained sooner thanthe evidence discloses; and that the two written repri-mands were but a part of the pretended cause. But anysuch inference seems to be foreclosed by Beam's ownpositive testimony that he had not participated in anyunion activity whatever until he was selected as union ob-server at the election. Further, it is a suspicious circum-stance that the significant complaints of bad job per-formance were bunched so closely around the union elec-tion. In the absence, however, of evidence to the contraryitmust be assumed that these complaints were valid; and 298DECISIONSOF NATIONALLABOR RELATIONS BOARDthere is no denying that the derelictions were of substan-tial detriment to the company's production.Little of the testimony adduced in behalf of Beam'scase was of substantial help to him. That of the witnessRoger A.Miles is so filled with uncertainty and incon-sistency as to tend to leave an impression that it is notgrounded so much on substantial fact as a desire to see hisfellow worker vindicated.But in the main it related onlyto rather insignificant side issues,principallythe detailsof steps claimed to have been taken by Beam to minimizethe consequences of the bad beam he produced thatprecipitated his discharge. Much of this type testimony Iregard of no great consequence,for whether the bad beamwas marked"bad" byBeam or someone he asked to markit,or should have been,whether it should have gone intostorage for the weaving room,and whether Beam hadauthority to ask the next shift to pull off the yarn on thesoft edges and rerun it as waste,makes little difference inthe light of the admitted fact that the bad beam wasproduced. I regard it possible that if the full truth wereknown it would indicate Beam was discharged because ofhis union activity;but I fail to find adequate evidence tosupport such conclusion.I therefore recommend that theallegations of the complaint in this respect be dismissed.3.Herbert King, 8(a)(3)I find and conclude from the credible evidence that theemployee, Herbert King, was discharged by Respondentin violationof the Act.The record reveals that King was neither an exemplarynor an entirely satisfactory employee. Thus his workrecord,combined with the fact that his service was inlower classifications, made him readily expendable. I findand conclude that Respondent had knowledge of hisunion activity and because of this discharged him.Icredit the testimony of the employee,and discreditthe denial of the overseer, George Evans, that Evans ob-served King on the front porch of King's home in thecompany of one James Renfro,union representative. Inaddition I credit the testimony of the employee that hehad been active in contacting employees,soliciting theiradherence to the Union;and while there is no directevidence that- the Company knew of this activity, I inferfrom the well-established circumstance of Respondent'sability to locate and discharge union adherents,it gainedand had knowledge of King's unionactivity, apart from,and in addition to, the Evans incident.I also credit theemployee's testimony that when such knowledge wasgained,his supervisor,Paul Williams,assumed a criticalattitude and was on the lookout for excuses for layingground work for a pretextual discharge.The specific incident that precipitated the dischargewas stated by witnesses called by Respondent to beKing's failure to blow the lint off of both sides of spoolers.Paul Williams,assistant overseer, made the discharge andtestified about it. First he said that he personally ob-served that King blew off only one side of the spoolers,and fixed the time at or about 1:30 a.m. by the circum-stance of the tenders returning to the machines from theirbreak about this time. When asked how he was able totestify that the 3pooler tenders came back at 1:30 he an-swered, "Well, I happened to be there when they cameback...."Notwithstanding this positive testimony helater testified that the critical failure to blow off lint oc-curred at 5 o'clock in the morning, then stated that thesame failure had also happened at 1 o'clock and he knewit only because his fixer,Calvin Barns,had told him thathe had observed King's failure to blow both sides.Pressed as to the time and manner in which Barns con-veyed the message of the earlier failure to Williams, hefixed the time at or around 2 o'clock or 2:30 and said thatBarns told him that King had not blown but one side andthat he thought Williams should look at it.Williams alsotestified that it would not have been normal procedure forBarns, a leadman,having noticed King's failure to blowoff the two sides, to say to King at that time that he shouldblow off the other side. Barns having sat through andheard Williams'testimony agreed that he had observedKing fail to blow off the two sides at or about 1:30 a.m.and that he told it to Williams about 2 or 2.30 a.m.; but hedid not know either the day, date, or month when it oc-curred. The flexibility of both Williams and Barns, theone in clearing up the discrepency in his testimony, andthe other neatly supplying corroborating testimony as hedid, and my observation of their demeanor on the stand,lead me to discredit their testimony.Unpleasant incidents created by King following hisdischarge,and still others on the job, and traits observa-ble in his speech and manner persuade me that he wouldbe more interested and effective in helping organize theUnion than in performing his job well,and that Respond-ent was aware of this. I do not give weight,however, tothe testimony of supervisory personnel tending toestablish that King's performance was so bad it was thecause of his discharge.The onlywritten reprimand givenhim during the critical period was prompted by com-plaints of his fellow workers,women,concerning his per-sonal hygiene and this was not claimed to be the cause ofthe discharge.Not only was the stated cause, the failure to blow lintfrom both sides of the spoolers,not the kind of failure thatwould ordinarily call for immediate dismissal, but the wayinwhich it was handled(as the manner and method canbest be gleaned from the unreliable evidence relatingthereto)contributes to the conclusion that the dischargewas a planned affair.As previously indicated I find and conclude for all thestated reasons that Respondent'sgrounds for thedischarge was a pretext and that Respondent violatedSection 8(a)(3) of the Act when it dismissed King.4.John Love,8(a)(3)Ifind from a preponderance of the credible evidencethat Respondent dischargedJohn Lovein violation of theAct.Love served as an observer for the Union in the March1965 election. He had attended a meeting the night beforethe election for the purpose of being briefed on duties asan observer.This meeting was attended by managementrepresentatives of Respondent.The employee had alsojoined the Union previously.Following the election he at-tended union meetings,his name appeared on unionleaflets distributed within the plant,and he wore a unionbutton on the job. He drove to and from the plant in avehicle bearing a large union sign on back.He was wellknown by Respondent to have been a union supporter.Ifind and conclude from credible evidence that Lovehad been a satisfactory employee from the year 1958when he went to work as a weaver learner and continuedas a reasonably satisfactory employee to the time of hisdischarge.From my observationof Loveon the witness stand, Igained a favorable impression that he was seeking to give, J. P. STEVENS & CO.according to the best of his recollection,reliable testimonyWhere his testimony is in conflict with the witnessescalled on the question of his discharge by Respondent,I discredit Respondent'switnesses and credit Love.One incident appearing in the record from undisputedtestimony indicates an abnormal interest on the part ofmanagement in the report that Love was to serve as anobserver on behalf of the Union at the coming election.Thus the record reveals that Paul King, general overseerof the weaveroom in which Love worked, was advisedthrough a telephone call by a union representative thatLove was going to serve as the Union's observer at theelection the next day. King could not believe this in-asmuch as Love had not advised either King or Love'simmediate supervisor, William Johnson. That evening,accompanied by Johnson, he made a trip to Love's hometo find out if he actually intended to serve as union ob-server.There the conversation was very brief. WhenLove affirmed the fact, King turned, thanked Love, andwalked away. I infer from all the circumstances of thevisit that it was an unnecessary trip designed to be coer-cive and to cool Love's support of the Union. Thus Kingindicated he made the trip without checking to ascertainifLove had a telephone, he did not send Johnson alonebecause he, King, wanted to find out for himself as if theimmediate supervisor could not handle the mission.Furthermore he should have known Love was to act asunion observer from the presence of managementrepresentatives at the preelection meeting that eveningwhere Love's service as such was disclosed to all present.This inference of a coercive purpose in the trip is drawnnotwithstanding some confusion in the record as to theexact timing of the King-Johnson visit to the Love re-sidence. I find, however, that the visit came after but near6 o'clock because it would be highly improbably thatKing would have found Love at home at the time he gavefor such visit, that is shortly after 4 o'clock. Love's shiftended at 4 and the preelection meeting of observers andother officials started at 5 and ended before 6.There is no substantial evidence in the record of a badwork performance on the part of Love. Admittedly hereceived a written reprimand for being away from the jobwithout notice a considerable period before his discharge.No reference there, however, is made to unsatisfactorywork. The only other written reprimand was given to himafter the union election, and as I find, as a part of a foun-dation being made for a pretextual discharge for cause. Itindicated that his job performance was not up to standard.My determination that the stated cause for dischargewas a pretext is based in large part on the nature of theprecipitating cause.On the day of the discharge Kingcalled Love to a certain loom and indicated that it haddropped a bobbin. I find however from the evidence thatthis loom had been repaired by Love and had gonethrough two complete shifts following such repair withoutdefective performance. When Love advised King of this,King indicated that they would have to go to the officeand then without further discussion beyond King's indica-tion that the job was driving him crazy, he said he wasgoing to have to let Love go. I am not persuaded that thedefect in the loom called to Love's attention by King wasdue to any failure on Love's part, and find that it was not.I discredit the testimony of the witnesses called byRespondent who were in supervisory status over Love,all of whom in general terms testified that over a period ofsome months or weeks before his discharge, his work per-formance had been deteriorating; and find that suchtestimony was but a part of the pretextual discharge. Such299witnesses are William Johnson, Sidney Matthews, andPaulKing. I also discount the testimony of WilliamGreen, a fellow employee of Love, and find that he con-formed his testimony to the pretended claim-of bad jobperformance on the part of Love.It is for all of these reasons that I find and concludeLove was discharged actually because of his support ofthe Union and in violation of Section 8(a)(3) of the Act.5.Lloyd A.Boyd,8(a)(3)The evidence reveals, and I find and conclude, thatRespondent discharged Lloyd Boyd in violation of theAct.This determination depends almost entirely onresolution of credibility conflicts in the testimony of theemployee and his immediate supervisor, Fred RayChilds. I found the employee to be a perceptive and ar-ticulate person, who gave the impression of accuracy anddependability. On the other hand I gained the impressionnot only from my observation of Childs on the witnessstand, but also from the character of his testimony, thathe was conforming his story to a predetermined purposeon the part of other persons in management to get rid ofBoyd because of his union activity. Accordingly, wherethe stories conflict, I credit the employee and discreditthe supervisor.The record reveals, and I find, Boyd was especially ac-tive in behalf of the Union, and that Respondent'smanagement was well aware of his activity. Suchknowledge came about not only because of the em-ployee's widespread activity, such as acting as a unionobserver in an election, and the appearance of his nameon union leaflets widely distributed in the plant, butthrough two other interesting incidents.In an incidentalmeetingwitha union organizer while in the presence ofhis supervisor, Childs, Boyd introduced the two, identify-ing the union observer as such to the supervisor and in-dicating to the union adviser that Childs was Boyd's"boss." This occurred during a trip in which Boyd's truckwas being utilized for Childs' purpose. Childs deniedrecollection of any such incident. I find it occurred. In thesame connection, I find that another employee had foundunion buttons in the glove compartment of the truck,while it was in Childs'use, andshowed them to Childs.The second interesting incident, bringing knowledge ofBoyd's union activity to the attention of management,was when, as I find from the evidence, the employeeprepared a written statement of his favorable attitudetoward the Union and took it to the office of the generaloverseer, Fowler, and read it to him.Icredit Boyd's testimony that following the incidentsgrowing out of the use of the truck, the supervisors beganto "tighten down" on him, in that they maintained morecritical observation of his job performance. Nothing ofconsequences happened, however, until Fowler, to whomthe statement had been read, later called in Boyd and ac-cused him of trying to organize the mill on company time.The witness denied this.The record includes three written reprimands of Boyd,Respondent's Exhibits 27, 28, and 29, in addition to histermination paper, Respondent's Exhibit 30. The twofirstmentioned antedate the termination by more than 2years and the second of these two, dated September 18,1963, exhibit 27, warns him "about aggravating otherpeople about joining the union and interfering with theirjob" on penalty of discharge.Igained the impression as testimony was being giventhat the supervisors were watching him closely and timing 300DECISIONSOF NATIONALLABOR RELATIONS BOARDhis activity, in an effort to create a ground for discharge.Exhibit 28 supports this conclusion.An incident occurred on which Respondent relies inpart for the discharge. The employee was asked by Childsto help him hang cards on a certain loom for a patternchange. Boyd went about the task, climbed on the side ofthe loom, did what was required from that position, andas he started to get down, stepped on the cloth, leaving afootprint. Sometime later Childs called Boyd over andshowed him the footprint on the cloth, but said he was notgoing to do much about it because Boyd had been helpinghim out at the time. Boyd explained that he was sorry butthat he had almost fallen on the knife and to avoid this itwas necessary to step where he did. NotwithstandingChilds' statement he was not going to do much about that,he advised Boyd the next morning that he would like tohave him go to the office. They talked, got around to thefootprint in the conversation and Boyd was told that hewas smoking too much. He asked if this meant his job andChilds said no.He received an adverse personnel action report onSaturday and worked the next Monday through Friday.On Friday he was called to the office, was advised thelooms on his shift had been standing for some period, andwas asked why. He could give no satisfactory explana-tion, whereupon Fred Johnson, general overseer, told himhe had a bad record and he was going to have to let himgo. Boyd sought reconsideration, but Johnson shook hishead as he thumbed through the written reprimands thathad been issued and told him to get his personal propertyand to leave.It is my opinion, and I find, that none of the incidentsfor which Boyd was reprimanded, and not all of them puttogether, formed a reasonable basis for discharge. I findon the contrary, and it is clear from the whole record, thatthe Respondent through its supervisory personnel waslooking for an excuse for getting rid of Boyd because ofhis union activity. The nature of the events and theirsequence, in the pretextual cause for discharge, and thewhole manner in which it was handled, let Respondent'sreal purpose in discharging Boyd because of his union ac-tivity come through quite undimmed. The incident involv-ing the footprint on the cloth, about 8 inches from the endof the roll is so lacking in real substance that it alone givesthe whole discharge procedure the character of pretext.For these reasons I find and conclude, as I have stated,that Respondent discharged Lloyd Boyd in violation ofSection 8(a)(3) of the Act.6.CoyMcAlexander,8(a)(3)I find and conclude that the General Counsel has failedto establish that Respondent discharged Coy McAlex-ander unlawfully.From observing McAlexander on the witness stand,from an awareness of uncertainty in his story as hetestified, and from analyzing the record of his testimony,Ican have no assurance that what he said on the witnessstand conforms closely to the facts. The impression Ihave is not so much that he purposefully misstated thefacts as it is one of an attitude of irresponsibility towardthe job he held and also about his duty to testify as accu-rately as possible concerning the events leading to hisdischarge.This I find is the General Counsel's caserespecting this employee.McAlexander's own testimony is that he had engagedin no union activity prior to his service as observer for theUnion in the plant election held in March 1965. Thisstatement of his, in the light of the whole record oftestimony,must be accepted as factual. He testifiedfurther that he had received only one written reprimandfor absenteeism prior to the election. Absenteeism is thereason Respondent gives for discharging him. The recorddiscloses, however, and I find that he had in fact receivedtwo written reprimands, appearing in the case as Respond-ent's Exhibits 30 and 31. The first of these is dated April8, 1964, almost a year before the employee had, by hisown admission, engaged in any union activity. The writ-ten reprimand refers to only one absence but concludeswith this warning "if this continues to happen you will bedischarged."McAlexander's own testimony makes theoffense for which this first warning was issued more seri-ous than appears on its face. Thus he testified that thisfirst reprimand came after seven or eight instances ofabsence from work, and that he had called in to givenotice for about half of them This explanation givesmeaning to the warning in the written reprimand that ifabsences continued he would be discharged Then on Oc-tober 27, 1964, he received a second reprimand, also be-fore any union activity. Again the writing states that ifabsences reoccur he would be discharged.WhileMcAlexander seems to imply by stating he had neverseen this reprimand before it showed up, after thedischarge, in a hearing before the state unemploymentcommission, I find that it did issue when dated, and thathe had notice of it at the time, notwithstanding he mayhave testified in good faith he had no recollection of everseeing it sooner. This paper bears notations that the em-ployee would make no comment on the written reprimandand that he would not sign it.McAlexander sought to minimize the adverse effect onhis work record of the absences that provoked the secondwritten reprimand He testified that he had telephoned onone absence and asked the person who answered thetelephone to carry the word to his supervisor he wouldnot be in, also that on another occasion he asked a fellowworker with whom he had been riding to work on occa-sion to carry the message to his supervisor that he wouldnot be in. In the latter case the employee, James G. Pitt-man, testified that while McAlexander rode to work withhim a couple of times, McAlexander never asked him todeliver a message to the supervisor that McAlexanderwould not be coming in to work. While Pittman hadworked at the plant for about 32 years, and had a longrecord of service he was no doubt interested in protect-ing, and was therefore sensitive to the Respondent's reac-tion to his testimony, there is nothing in the record, nor inhis demeanor, that justifies discrediting his testimony;and I am of the opinion that his story was more nearly ac-curate than that of McAlexander on this point.This opinion is based in part on McAlexander's unper-suasive testimony that later he had been informed by Mr.Pittman that the message had been delivered. Thuswithout being able to fix any time or place, and withoutany occasion for his having inquired of Pittman whetherthe message was delivered, he testified that he did askPittman and that Pittman told him he had advised the su-pervisor.O.W. Stanley, assistant supervisor throughwhom the message would likely have been delivered toHutchinson, McAlexander's supervisor, also denied thathe received any such message from Pittman. There isnothing in the record as made in this respect, or in Stan-ley's demeanor, to justify discrediting his testimony.There is no question but that Respondent's manage-ment personnel knew of McAlexander's union activity, J.P. STEVENS & CO.301that is, that he served as an observer for the Union in theelectionWhat I have said in an earlier similar caseherein, applies equally here, that is, that Respondent mayvery well have been glad for the chance to dischargeMcAlexander because of his union activity But judgedby most any standard McAlexander's record of absentee-ism, most of it established before his union activity, con-stitutes reasonable cause for discharge; and I cannot sayfrom the whole of the evidence that, but for his union ac-tivity, he would not have been discharged. For thesereasons I find and conclude,as stated,that the GeneralCounsel failed to meet his burden of proof, and thereforerecommend that the complaint as to the allegations in-volving Mr. McAlexander be dismissed.E.TheAllegationsof 8(a)(1)Derivative to each violation of Section 8(a)(3) and (4)of the Act, hereinbefore determined, is a violation of8(a)(1) I find and conclude that each such discriminatoryact on the part of Respondent interfered with, restrained,and coerced,in the exercise of the rights guaranteed inSection 7, not only the employee against whom each dis-criminatory act was directed, but also all other employeeswithin each plant; for knowledge of such discriminationin violation of Section 8(a)(3) and(4) was widespread inall the plants where it occurred.Ialso find and conclude from credible evidence in therecord that the statements hereinafter set forth, anddesignated (a) through (k), were made by the individualnamed,who was at the time a supervisor within the mean-ing of the Act, and that each such statement constitutedeither a threat of reprisal, a promise of benefit, or a re-lated act of interference of Section 7 rights, guaranteedemployees under the Act, and therefore each such state-ment constitutes a violation of Section 8(a)(1).(a) I credit the testimony of the employee TalmadgeClardy and discredit the testimony of Lawson Hall andfind that on or about August 10, 1965, the supervisor,withknowledge of the employee'sunionactivity,threatened the security of the employee's job, in a veiledstatement in which the words were used that the em-ployee's days were numbered, giving to the employee, inthe context in which the words were spoken, the impres-sion that his union connection would adversely affect hisemployment.(b) I find and conclude that on or about April 13,1965, Joe Gorman, supervisor, told Robert Arrowood,employee, that he had bet $100 he was for the Companyin the coming election but had heard he was for the Unionand was disappointed; that it would be up to Arrowood totell someone in management how he was going to vote,and for the Company; to let him know about it;and thathis automobile license tags had been taken down outsidethe place where a union meeting was being held. Also thatGorman later came to Arrowood about the same matter,asked how he felt about voting and the coming electionand when told he was going to do what was right,Gormanasked him to go and tell Paul Compton and Arrowoodsaid yes he would do it. He then went to Compton's officeand told him that he had heard someone was saying hewas for the Union and he wanted to put a stop to it; thatRalph Compton and Claude Vaughn, both supervisors,were present and one or the other or both expressed plea-sure over the employee's attitude and told him to returnto his job. That in one of the two conversations betweenGorman and Arrowood herembefore referred to, Vaughnalso told the employee that if he did not vote for the Com-pany he might as well look for another job.(c)On or about May 10, 1965, N. J. Carroll,super-visor,saw employee Amos E. Fendley wearing a unionbutton on the job,called him outside and asked him whatwas the meaning of the union button,and that Fendleywas not the man Carroll had thought he was when he gavehim the job of fixing.Reference is made to this conversa-tion in that part of this Decision relating to the discrimina-tory action taken by Respondent against this employee.In the context of all the discrimination against unionmembers, this conversation was coercive,designed andintending to interfere with the employee's support of theUnion,including the right to wear a union button.(d)Soon after the conversation mentioned in para-graph (c), above, John Girardeau, supervisor, came toFendley and talked to him about the rumor that the em-ployee was going to testify against a certain overseer withthe result that the employee went to the office of C. J.Pride, plant superintendent, and talked about the subjectof testimony against or for N. J. Carroll. This conversa-tion is also dealt with in the part of the Decision relatingto the discriminatory action against Fendley. I find andconclude it constituted an interference by Giaradeau andPride with the employee's right to support the Union andtestify in its behalf.(e) I find and conclude that the visit of Paul King andWilliam Johnson, both in supervisory status, to the homeof employee John Love to ascertain if he in fact did intendto serve as a union observer at the election the next day,as more fully set out in that part of this Decision findingthat John Love was discriminatorily discharged, and thebrief conversation held there between the supervisors andthe employee, constituted a violation of Section 8(a)(1) inthat the visit and the inquiry there made were coercive ineffect and interfered with the employee's Section 7 rightto assist and support the Union if he chose.(f)George Pepper, supervisor, about February 1,1966, inquired of the employee Parker Passmore if heknew about the situation at another mill respecting theUnion, where the employee's father had worked morethan 30 years and were a strike followed union activity inthe other plant; and then remarked to the employee thathe guessed he knew how to vote in the coming union elec-tion in Respondent's plant.Ifindand conclude this wascoercive in the light of all the circumstances existing, par-ticularly the widespread knowledge within Respondent'splantofRespondent's discriminatory action againstknown union adherents,the conversation tended todiscourage and interfere with the employee's right to sup-port the Union if he chose.(g)Two or three weeks before the election held inMarch 1966,George Pepper,supervisor mentioned in thelastproceeding paragraph,spoke to the employeeMichael Hester and inquired if the employee had read theCompany's letter sent to the employees pointing out dis-advantages of unionism and asked if Hester would like tosee some of the things there mentioned happen in thecommunity of Respondent's plant.Two orthree nightslater the same supervisor asked the same employee if hehad had any union visitors calling at his home and askedif the employee would let the supervisor know of anysuch visits. Still later the same supervisor asked the sameemployee if he knew the name of anyone who had beencontacted by union workers. This was coercive and gavethe impression of surveillance of employees.(h) In early May 1965, Supervisor John Gero, know- 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that employee Larry Garrett had been visiting with afellow employee Carl Simmons, warned Garrett that hewould lose his job if he did not quit talking so much toSimmons, seeking to disguise his real purpose of interfer-ing with the employee's union activity, by couching hislanguage in terms of general annoyance by Garrett ofSimmons and interfering with Simmons' work per-formance.(i)Claude Vaughn and Clarence Stamps, both in su-pervisory status, engaged employee James Griggs in anactive campaign of surveillance of other employees forthe purpose of informing management as to union sym-pathizers and in general opposition to the Union amongthe employees, some of it for pay. Reference has beenmade to this arrangement in that part of this Decisiondealingwith the discriminatory action of Respondentagainst employee James Griggs, when his own sym-pathies changed from the Company to the Union.(j)John Gero, supervisor, aided and abetted by Over-seer Ralph Compton, in May 1965, inquired of employeeBillyRay Thompson if anyunionsupporters had con-tacted him or threatened him, indicating they wanted toknow if this happened; asked him to show them the unionleaflet he had picked up at the gate as he came to work thenight before the election; and displayed to him a copy ofthe antiunion newspaper,The Observer,indicating to himfrom the newspaper all the violent and adverse action thatmight be inflicted on a worker by the Union; by all suchacts seeking to coerce and intimidate the employee not tosupport the Union.(k) In early October 1965, John Stevenson, super-visor, called employee Charles H. Belk into his office andthere told him he had heard that Belk had been talking tosome of the younger employees about the Union; that allthe Union was after was employees' money; that if theUnion became the representative of the employees theEmployer would not "give in" and there would probablybe a strike for 8 or 10 weeks and the employees would goback to conditions as they had been before. About 2 dayslater P. C. Vickery, supervisor, spoke to Belk, advisinghim to prove himself to be for the Company.The thrust of the General Counsel's case was directedprimarily toward those violations of the Act that involveddiscrimination against specific employees, rather than tocoercion and interference allegedly violating Section8(a)(1) of theAct. Asto some of the 8(a)(1) allegationsthe evidence adduced is either wholly lacking or in-adequate to establish the General Counsel's burden. Inone or more instances the proof quite clearly establishesthe event as too remote to support a finding of an unfairlabor practice. As to others the evidence does not supporta finding as to the time when the alleged incident did oc-cur. As to still others the supervisory status of the personcharged with the violationis notclearly established.For these reasons the findings of coercion and inter-ference with employee Section 7 rights through state-ments made by Respondent through supervisors is con-fined to those incidents mentioned in the foregoing para-graphs designated by (a) through (k). In all of the conver-sations there [r]deferred to, the testimony of the em-ployee is credited where it conflicts with the testimony ofthe supervisor involved, and such supervisor's denial ofsuch statements are discredited. If there is evidence ofother such violations of Section 8(a)(1) in the record,findings with reference thereto would not change thescope of the remedy hereinafter provided.The NoticeThe evidence reveals that a notice posted widely byRespondent in its plants early in the Union's campaign,stating its position toward the Union, remained postedafter the May 13, 1966[5] election. In the firstStevenscase, 157 NLRB 869, the posting of this notice was heldto be an 8(a)(1) violation. Counsel for Respondent movedto strike the notice from any consideration in thisproceeding on the ground that one or more United Statescircuit courts had held such a notice to be within an em-ployer's right of free speech. The ruling of the Board how-ever, rather than the courts, is controlling here; and themotion is therefore denied and the continued posting ofsuch notice, I find and conclude, violates Section 8(a)(1)of the Act.THE OBJECTIONS TO THE ELECTIONAs hereinbefore appears the Union's objections to theelection conducted in the Dunean plant on March 9,1966, have been considered in this proceeding.The Regional Director's Order and Direction ofSecond Election is dated December 28, 1965. CounselforRespondent contends that no conduct antedatingDecember 28, 1965, can be considered as grounds forsetting aside the March 9, 1966, election. Counsel for theGeneral Counsel, however, contends that all of Respond-ent's conduct following the first election held on May13, 1965, may be considered in determining the validityof the runoff election. He is correct in that conduct in thissituation may be considered back as far, at least, as thedate of the previous election. SeeSinger Company,161N LRB 956,and casesthere cited.The objections to the second election concerning whichthe Regional Director found conflict of credibility, andwhich he therefore consolidated with the unfair laborpractices for consideration in this case, are identified asObjections 1, 2, 6, and 9. In addition the RegionalDirector submitted to the Trial Examiner, for decisionthe effect of the circulation among the employees of thenewspaper, The Observer, in the context of such otherobjectionable conduct as might be found.The essential parts of Objections 1, 2, 6, and 9 are thatthe supervisors interrogated their workers coercively asto the union sentiment, the Company threatened the em-ployees with loss of jobs and less work if they voted forthe Union, and that employees were promised benefits,including better jobs and more pay if they would workagainst theUnion. By Objection 9, a kind of "catch all,"itwas stated that the election was invalid because of thespecified objectionable conduct and "other acts" throughwhichRespondent interferedwith, restrained, andcoerced the employees so as to deny them an opportunityto make a free and untrammeled choice in the election.Counsel for Respondent contends that such unlawfuldischarges, as might be determined to have been made,would not properly form the basis of objectionable con-duct because the Union did not contend that suchdischarges were grounds for setting the election aside initswritten objections, and moved that the discharges beeliminatedfrom consideration. Counsel argued that con-duct, not specified in the objections filed, can never begrounds for setting an election aside. I find no merit insuch position and therefore deny the motion. It is wellestablished that if in the investigation of written objec-tions a Regional Director discovers objectionable con- J. P. STEVENS & CO.303duct, not specified, he may include it in his investigation,make a determination as to the facts, and include thesefacts in the consideration of the validity of the electionheld. The authority of a Trial Examiner in a consolidatedcase, and of the Board, is no less. Furthermore I deem thedischarges to be included in the broad language of Objec-tion 7.Following the investigation by -the Regional Directorin this instance, resulting in his order consolidating thecases, he enumerated all of the discharges and other dis-criminatory conduct that formed the basis for the 8(a)(1),(3), and (4) allegations in the unfair labor practice case. Itwas concerning these acts that he found conflictingevidence requiring submission to the Trial Examiner.Evidence was adduced as to these acts in this case, anddeterminations have been made as hereinbefore set forth.Ifind that the Respondent's acts, hereinbefore found, ofinterrogation of its employees, the threats and promisesmade depending on the employees attitude toward theUnion, and the discriminatory action taken against em-ployees because of their union activity, as well as the con-tinued posting of the objectionable notice to the em-ployees, held herein to be in violation,of Section 8(a)(1),all comprise objectionable conduct affecting the electionand rendering a free choice of the employees in the elec-tion of March 9, 1966, impossible and the election there-fore invalid. For these reasons I recommend that the elec-tion be set aside and that another election be held todetermine the desires of the employees in the appropriateunit respecting their representation for collective-bargain-ing purposes by the Union.Copies of the newspaper, The Observer, were admittedin evidence pursuant to the Regional Director's referenceto the Trial Examiner of the question whether its circula-tion among Respondent's employees constituted a validobjection to the election. In the Regional Director's orderhe said of The Observer, ". . . standing alone [the materi-al in it] does not warrant the setting aside of the election."And of the evidence he developed in his investigation ofthe objections he said it did not compel the conclusionthat Respondent furnished names and addresses or sub-scribed for the publication in its employees' behalf. Herecognized that in the context of other objectionable con-duct, and even though its circulation might be through theintervention of a third party, such use of the newspapermight constitute objectionable conduct..-Even though the circumstances of employees receivingThe Observer without subscribing for it, as severaltestified, and even though its antiunion material is ofteninflammatory, I am reluctant to rely on it in any degree asgrounds for setting aside the election, and do not do so. Iam not completely persuaded that the circulation of thenewspaper goes beyond the limits of free speech allowedan employer by the Board in his resistance to the or-ganization of the employees.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act in the par-ticulars set forth in the Recommended Order. For thereasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited, I shall recom-mend a broad cease-and-desist order. Where the recom-mendation is to make an employee whole for any loss ofearnings suffered as a result of discharge or other dis-criminatory action, the sum to be paid him shall be com-puted in accordance with the formula stated in F. W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum, as provided inIsisPlumbing & Heating Co.,138 NLRB 716.It begins to appear doubtful if any remedy legitimatelydevised within the framework of the Labor ManagementRelations Act will right the wrongs of an employer whopersists in violations in the way the Respondent has per-sisted. I take notice that since this proceeding began afourth complaint has been filed against Respondent. Anunending series of unfair labor practices by an employermay result in permanently thwarting concerted action byemployees. Conceivably other arms of government, witha different approach, may have to take action if thisRespondent's employees' rights are ever effectively en-forced.Apparently the Board recognizes this difficulty,and in the firstStevenscase applied unusual remedies. Iprovide such remedies in this case.[Recommended Order omitted from publication.]